Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1886 Filed 12/10/18 Page 1 of 138
                                                                                  1


    1                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
    2                             SOUTHERN DIVISION

    3

    4     TARA EDWARDS,

    5                       Plaintiff,
          -v-                                               Case No. 18-10735
    6
          SCRIPPS HOWARD MEDIA, INC.,
    7     d/b/a WXYZ-TV,

    8                    Defendant.
          ___________________________/
    9

   10               PLAINTIFF'S MOTION TO COMPEL DOCUMENTS, ET AL

   11           BEFORE THE HONORABLE MAGISTRATE ELIZABETH A. STAFFORD

   12             Detroit, Michigan, Tuesday, November 13th, 2018.

   13

   14     APPEARANCES:

   15     FOR THE PLAINTIFF:            MICHAEL N. HANNA
                                        WARREN ASTBURY
   16                                   Morgan & Morgan, P.A.
                                        2000 Town Center
   17                                   Suite 1900
                                        Southfield, MI 48075
   18

   19
          FOR THE PLAINTIFF:            ANGELI MURTHY
   20                                   Morgan & Morgan, P.A.
                                        600 North Pine Island Road
   21                                   Suite 400
                                        Plantation, FL 33324
   22

   23

   24

   25
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1887 Filed 12/10/18 Page 2 of 138
                                                                                  2


    1     (Appearances, continued):

    2
          FOR THE DEFENDANTS:           ELIZABETH P. HARDY
    3                                   THOMAS J. DAVIS
                                        Kienbaum, Opperwall, Hardy
    4                                   & Pelton, P.L.C.
                                        280 North Old Woodward Avenue
    5                                   Suite 400
                                        Birmingham, MI 48009
    6

    7     RECORDED BY:                  MARLENA WILLIAMS, Case Manager

    8
          TRANSCRIBED BY:               David B. Yarbrough, CSR, RMR, FCRR
    9                                   Official Court Reporter
                                        (313) 234-2619
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24
                     (Transcriber not present at live proceedings)
   25             (Transcript produced from digital voice recording)
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1888 Filed 12/10/18 Page 3 of 138
                                                                                    3


    1                                TABLE OF CONTENTS
                                                                             PAGE
    2
          WITNESSES:
    3
          NONE
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14
                                           EXHIBITS
   15
          NONE
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1889 Filed 12/10/18 Page 4 of 138
                                                                                   4


    1             Detroit, Michigan.

    2             Tuesday, November 13th, 2018.

    3             At or about 1:49 p.m.

    4                                  --     ---     --

    5                THE CLERK OF THE COURT:        All rise.   Court is back in

    6     session, the Honorable Elizabeth A. Stafford, United States

    7     Magistrate Judge, presiding.        You may be seated.

    8                The Court calls case number 18-10735, Tara Edwards

    9     versus Scripps Media, Incorporated doing business as WXYZ-TV.

   10     Counsels, please place your appearances on the record.

   11                MR. HANNA:    Good morning, Judge.       Michael Hanna on

   12     behalf of the plaintiffs and with me is my counsel, Warren

   13     Astbury and Angeli Murthy.

   14                THE COURT:    Good afternoon.

   15                MS. HARDY:    Good afternoon.      Elizabeth Hardy on

   16     behalf of Scripps Media, Inc.

   17                MR. DAVIS:    Good afternoon, your Honor.        Thomas Davis

   18     on behalf of Scripps Media, Inc.

   19                THE COURT:    Okay.    I want to begin by addressing a

   20     couple of general observations.        First, Mr. Hanna, half of your

   21     briefs are in the footnotes and it appears to me to clearly be

   22     an effort to increase the amount that you can write within the

   23     page limits and under rule, the local Rule 7.1, it does

   24     explicitly state that attempts to circumvent the local rule in

   25     any way may be considered an abuse of practice which may result
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1890 Filed 12/10/18 Page 5 of 138
                                                                                     5


    1     in the motion or response being stricken as well as sanctions

    2     under local Rule 11.1.

    3                Another part of that is that the reason for the font

    4     rules, it used to be font 12, now it's font 14 is because we

    5     read an incredible amount and by putting so much in the

    6     footnotes single-spaced, it's very hard to read.            So I am going

    7     to include in any order a warning that continuing to do that

    8     could result in your brief being stricken and/or sanctions

    9     because it's just not, not fair to have us try to look at half

   10     of a page of footnotes when your brief is supposed to be

   11     double-spaced for a reason.

   12                The other thing that I wanted to address was the

   13     scope of discovery and Ms. Hardy, your brief in particular said

   14     repeatedly that the standard of discovery, the scope was the

   15     reasonably calculated to lead to admissible evidence.             That

   16     hasn't been the standard for nearly three years.            The scope of

   17     discovery is that parties may obtain discovery regarding any

   18     non-privileged matter that is relevant to any parties' claim or

   19     defense and proportional to the needs of the case considering

   20     the importance of the issues at stake in the action, the amount

   21     in controversy, the parties' relative access to relevant

   22     information, the parties' resources, the importance of the

   23     discovery in resolving the issues and whether the burden or

   24     expense of the proposed discovery outweighs its likely benefit,

   25     information within the scope notified not be admissible in
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1891 Filed 12/10/18 Page 6 of 138
                                                                                  6


    1     evidence to be discoverable and even though you did not use

    2     that terminology as much, Mr. Hanna, you're, really all of the

    3     or many of the discovery requests at issue seem to be based

    4     upon the prior reasonably-calculated language and so I do think

    5     that a lot of them are, on both sides are too broad and not

    6     tailored to the claims or defenses.         So I do want to make sure

    7     that we're on the, all on the same page regarding the claims

    8     and I'm going to say what I understand and you all can tell me

    9     whether I have the correct understanding about what this case

   10     is about.     It appears to be that the plaintiff was subjected to

   11     sexual harassment and complained about it, that the defendant

   12     investigated, silenced the plaintiff and imposed an

   13     insufficient punishment on Mr. Maddox and that that led to

   14     others believing the rumors about the plaintiff to be true and

   15     that because of that, the plaintiff was constructively

   16     discharged.    Is that accurate?

   17                 MR. HANNA:   Yes, Judge.

   18                 THE COURT:   And in terms of the sex discrimination,

   19     can you explain to me what you mean by sex discrimination?

   20                 MR. HANNA:   Sexual harassment, Judge.

   21                 THE COURT:   Okay.    So you're not saying that the

   22     plaintiff was treated, umm --

   23                 MR. HANNA:   Not gender discrimination, Judge.

   24                 THE COURT:   You're not saying that she was treated

   25     differently than similarly-situated people who aren't women?
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1892 Filed 12/10/18 Page 7 of 138
                                                                                  7


    1                MR. HANNA:    No, Judge.

    2                THE COURT:    Okay, and the retaliation that you're

    3     alleging is what?

    4                MR. HANNA:    In essence, Judge, she objected to sexual

    5     harassment and because defendant's response to that sexual

    6     harassment was retaliatory, so they failed to take effective

    7     remedial measures.      They, in ess --

    8                THE COURT:    Well, that's one thing.       Retaliation is

    9     doing something that would deter someone else from making a

   10     complaint.     I'm trying to -- and so I'm not asking you what

   11     they didn't do, I'm asking you what you're saying the defendant

   12     did in retaliation.

   13                MR. HANNA:    So a lot of these, the, the legal

   14     theories behind these claims overlap.         So some of the hostile

   15     work environment factors overlap with the retaliation --

   16                THE COURT:    I understand that.      I'm asking you

   17     specifically what you're saying the defendant did in

   18     retaliation.

   19                MR. HANNA:    There's many things and it's, the record

   20     is getting established in discovery.         For example, Judge, my

   21     client alleges that she was not provided anchor opportunities

   22     after she complained about the sexual harassment.            Prior to the

   23     complaint, she had a lot of anchor opportunities which is where

   24     she, you know, is able to anchor and she wasn't provided that

   25     opportunity after she alleged sexual harassment, so for
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1893 Filed 12/10/18 Page 8 of 138
                                                                                  8


    1     example, that's part of the retaliation.          My client alleges

    2     that her schedule was switched in order to accommodate the star

    3     anchor who was promoted after the sexual harassment complaint.

    4                THE COURT:    In retaliation for the sexual harassment

    5     complaint, because you're saying that -- I understand that to

    6     be what you're saying was insufficient punitive measures on

    7     Mr. Maddox.    Are you saying that because she made the sexual

    8     harassment complaint, she was given an unfavorable schedule?

    9                MR. HANNA:    And, and yes and the failure to provide

   10     her with anchoring opportunities and to allow her to advance

   11     and promote her career.       She received those opportunities

   12     before she complained.      She was the rebel rouser and she

   13     complained about sexual harassment.         Thereafter, she was not

   14     provided with these opportunities.

   15                THE COURT:    Okay and I understand that your

   16     damages -- well, I guess I'll ask you.          I understand the

   17     damages that you're alleging to be lost wages and benefits,

   18     exemplary damages and punitive damages?

   19                MR. HANNA:    No, Judge, we're -- exemplary damages and

   20     compensatory damages.

   21                THE COURT:    Well, what's the compensatory damages?

   22     So you're not alleging punitive damages?

   23                MR. HANNA:    No, Judge.     Punitive damages are not

   24     permitted under ELCRA.

   25                THE COURT:    I thought I saw that in your complaint.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1894 Filed 12/10/18 Page 9 of 138
                                                                                    9


    1                 MR. HANNA:   It was mistakenly in there, but we have

    2     since withdrawn that.

    3                 THE COURT:   Okay.    All right, so the compensatory

    4     damages, you said loss wages and benefits.          What other

    5     compensatory damages are you referring to?

    6                 MR. HANNA:   Well, it's the emotional pain and

    7     suffering, Judge.

    8                 THE COURT:   Okay.    Have you, umm, are you alleging

    9     garden variety emotional pain and suffering?

   10                 MR. HANNA:   No, Judge.

   11                 THE COURT:   Okay.

   12                 MR. HANNA:   No, Judge.     She has been suffering from

   13     panic attacks ever since this.        She had prior issues, but

   14     she -- it resurfaced because of this and we will have, expert

   15     disclosures are due next week and that information will be

   16     provided.

   17                 THE COURT:   Okay.

   18                 THE COURT:   But she also has testified with respect

   19     to those issues in her deposition.

   20                 THE COURT:   Okay.    All right, thank you.      Umm, okay,

   21     let's start, Ms. Hardy, with your motion.          You can approach the

   22     podium.

   23                 MS. HARDY:   Thank you, your Honor.       I'd like to start

   24     the same place that the Court started with respect to the scope

   25     of discovery based upon the claim.         I'd like to emphasize that
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1895 Filed 12/10/18 Page 10 of 138
                                                                                   10


     1    the sexual harassment claim in this case is under the state

     2    Civil Rights Act only, the Elliott-Larsen Civil Rights Act and

     3    the standard under that Act is materially different than the

     4    sexual harassment standard under Title 7 which is more commonly

     5    seen in Federal Court and because of the limitations of the

     6    Elliott-Larsen standard which is it only entails inherently

     7    sexual conduct.      So it's not gender, it's not kind of related

     8    bad acts that might be in broader way part of what a Title 7

     9    plaintiff might claim as sexual harassment.           It has to be

    10    conduct that is inherently sexual and under Michigan law, it

    11    has to be conduct that the plaintiff is aware of for it to

    12    impact her environment.       So in that context, that's a much more

    13    narrow sexual harassment claim and the rumors that plaintiff

    14    tries to kind of sweep in under sexual harassment don't belong

    15    there.    They also argue under retaliation that the rumors are a

    16    form of retaliation, but they do not fit as a matter of law

    17    under the sexual harassment claim.

    18               Another thing that is very clear in Michigan law,

    19    well defined by the Michigan Supreme Court and reaffirmed by

    20    other appellate courts is that if a company takes appropriate

    21    remedial action upon receiving notice of a hostile work

    22    environment, then there is no respondeat superior liability.

    23    There would be no liability for the corporation and this is a

    24    claim of co-worker versus co-worker harassment.            There is no

    25    question that appropriate remedial action was taken.             The
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1896 Filed 12/10/18 Page 11 of 138
                                                                                       11


     1    plaintiff may not think in her view --

     2                THE COURT:    Well, I think that that's what's at

     3    issue, so --

     4                MS. HARDY:    But what's not at issue is that the

     5    conduct stopped and as a matter of law when the conduct stops,

     6    it's effective remedial action.         So the plaintiff might not, it

     7    might not be what she wanted, it might not be what some other

     8    people would think is appropriate, but if it's effective in

     9    stopping the conduct, it is therefore considered appropriate

    10    remedial action as a matter of law.

    11                THE COURT:    Well, I don't want to get into the merits

    12    of the claim.     I understand your argument and I'm not

    13    discrediting it.      I understand the plaintiff's argument to be

    14    that the, umm, it wasn't effective in that she continued to

    15    suffer from the effects of the rumors and the presumption that

    16    what she was, her reports weren't true and that that

    17    environment continued to affect her such that she was

    18    constructively discharged.        So I do like I said understand your

    19    argument.

    20                MS. HARDY:    And I only bring it up because in an

    21    effort to determine the appropriate scope of discovery, I just

    22    wanted to make clear the limited nature of a sexual harassment

    23    claim under state law and that rumors are not inherently sexual

    24    conduct.    The fact that co-workers may be gossiping about her

    25    and Mr. Maddox is not part of the sexual harassment claim.               I
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1897 Filed 12/10/18 Page 12 of 138
                                                                                   12


     1    mean, it wouldn't fit there as a matter of law and then with

     2    re --

     3               THE COURT:     Okay.   I wanted to go one by one because

     4    I think that -- I do understand what you're saying in general,

     5    but I think it would be helpful to actually address the

     6    specific requests.

     7               MS. HARDY:     All right.    Well, the first issue

     8    identified in our motion concerns RFP number two and that seeks

     9    all documents, all communications, you know, whether social

    10    media or e-mails or hardcopy correspondences, any kind of

    11    communication to and from plaintiff and Mr. Maddox and first

    12    we'd contend that that is certainly relevant because we need --

    13    we have a right to understand if we are going to have to

    14    confront potentially if our motion is not granted on Rule 56,

    15    we're going to have to confront the issue of what happened

    16    between the plaintiff and Mr. Maddox.

    17               She is going to tell a story that we need to be able

    18    to put in context.      I mean, we know from the current text

    19    messages already that they had a very complicated relationship.

    20    They were close personal friends.         She exchanged numerous

    21    e-mails with him in which she said I love you repeatedly and so

    22    we need to understand not just what she considers to be

    23    evidence of sexual harassment, but the other dimensions of

    24    their relationship which would potentially explain if we were

    25    ever in front of a jury what the welcomed nature was of the
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1898 Filed 12/10/18 Page 13 of 138
                                                                                    13


     1    relationship so that a jury can have an appropriate assessment

     2    of what this relationship really consisted of.            We definitely

     3    know there was a very welcomed nature to it.           It may have had a

     4    turning point at some point in time, but we need to see all the

     5    communications, the friendly communications, the, umm,

     6    communications between close friends as well as the

     7    communications that she considers to be evidence of harassment

     8    and what plaintiff has done in the response is, first,

     9    stone-walled us and give us absolutely nothing until we filed

    10    this motion to compel.       After we filed the motion to compel, we

    11    got roughly 200 pages of documents and we didn't receive those

    12    until 24 hours before plaintiff's deposition was set to occur.

    13               THE COURT:     Okay.   So I think that Mr. Hanna is

    14    saying that that issue has been resolved.           Can you tell me what

    15    is to the extent that you don't agree, what evidence is there

    16    that you haven't received everything that is responsive to that

    17    request?

    18               MS. HARDY:     Yes, I will.    First if you look at the

    19    response, there's a number of amended responses filed by the

    20    plaintiff and if you look at the amended response 22, Mr. Hanna

    21    on behalf of his client, Ms. Edwards, says that he's only

    22    producing relevant documents and he doesn't define what they

    23    consider to be relevant documents.         That is inconsistent with

    24    his obligations under the federal court rules.            If he's

    25    withholding documents, he must define the category of documents
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1899 Filed 12/10/18 Page 14 of 138
                                                                                   14


     1    being withheld.      We don't know that.      We do know from the 200

     2    pages we saw and the testimony of the plaintiff at her

     3    deposition that there are some things that clearly were

     4    missing.     For instance, we got text messages that she produced

     5    that show her messages to Mr. Maddox, but not the rest of the

     6    conversation.     We don't see both sides of the conversation.           We

     7    just get one portion of it.

     8               THE COURT:     No, I understood her saying that she --

     9    that they weren't available and I'm just wondering, I mean,

    10    here's something that I want to tell you that I learned that

    11    might be -- this may or may have nothing do with it, but I

    12    learned that i-messages are not -- they don't go by the carrier

    13    and whereas if you have a message that's going over Verizon,

    14    then Verizon's going to have those messages.           So what will

    15    happen is sometimes there will be gaps in conversation because

    16    some of the portions of the conversation were exchanged on

    17    i-message.     Did you receive these -- these were just documents

    18    or text messages that she pulled from her own phone or what was

    19    it?

    20               MS. HARDY:     Yes, that's what she testified to in her

    21    deposition that she's the one who did the search of her phone,

    22    gave her copies Mr. Hanna, Mr. Hanna provided whatever he chose

    23    to provide to us.      So first, we don't know whether she had the

    24    skills to do an appropriate search.         We don't know if there's a

    25    problem such what the Court's just identified as a potential
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1900 Filed 12/10/18 Page 15 of 138
                                                                                   15


     1    what could be, I don't know.        We don't know what Mr. Hanna

     2    withheld from documents the plaintiff gave him because he

     3    deemed them not relevant and he hasn't told us what he has

     4    defined as the relevant scope of documents that he's been

     5    producing.

     6                THE COURT:    Now we're talking about RFP two, right?

     7                MS. HARDY:    Right now we are, yes.

     8                THE COURT:    Okay, so I'm seeing because his response

     9    starts at seven, but, umm, let me --

    10                MS. HARDY:    I'm looking at the response, the amended

    11    response to the RFP two and the last sentence says subject to

    12    and without waiving said objections, plaintiff shall make

    13    available for inspection and copying relevant documents that

    14    are responsive to this request without --

    15                THE COURT:    Let me ask Mr. Hanna about that.

    16    Mr. Hanna, first of all I want to just make a point that

    17    neither party can determine unilaterally what's relevant, so I

    18    do have a problem with you saying that you've produced relevant

    19    documents and not -- and also Rule 34 requires there to be

    20    specificity about what has been withheld.           Are you -- can you

    21    tell me what you mean by relevant documents and what has been

    22    withheld?

    23                MR. HANNA:    Ms. Hardy's looking at the wrong

    24    document.

    25                THE COURT:    That's not -- I asked you a specific
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1901 Filed 12/10/18 Page 16 of 138
                                                                                   16


     1    question.

     2                MR. HANNA:    I'm not -- Judge --

     3                THE COURT:    Can you tell me what you have --

     4                MR. HANNA:    She's looking at the first-amended

     5    response.     The second-amended response doesn't have any of that

     6    language.     It just said --

     7                THE COURT:    Okay, it doesn't say -- because it does

     8    say that with regard to RFP seven so that's why I thought that,

     9    so are you saying that you are not withholding any documents in

    10    response to RFP two, that you have produced all responsive

    11    documents or are you disagreeing about the temporal time

    12    period?     Is that the disagreement?

    13                MR. HANNA:    I -- I --

    14                MS. HARDY:    No, you know, your Honor, I can give

    15    you --

    16                MR. HANNA:    -- can clarify --

    17                THE COURT:    Wait, I need one person to speak at a

    18    time.

    19                MS. HARDY:    I can give you numerous --

    20                MR. HANNA:    If I can clarify, Judge?       I think that

    21    question was directed at me.

    22                MS. HARDY:    Your Honor, I thought you looked at me,

    23    so I started to respond.

    24                THE COURT:    I asked whether the temporal proximity

    25    was and I did look at -- is the temporal proximity in dispute
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1902 Filed 12/10/18 Page 17 of 138
                                                                                        17


     1    here?

     2               MR. HANNA:     Judge --

     3               MS. HARDY:     Not that I'm aware of.

     4               THE COURT:     Okay.   All right.    Go ahead, Mr. Hanna.

     5    I see you're bursting and I don't want you bursting because

     6    that's not helpful, so can you tell me whether you have

     7    produced all documents responsive to RFP two?

     8               MR. HANNA:     Yes.

     9               THE COURT:     Umm, and, umm, so you've previously

    10    produced them after July -- January 1st, 2014 and now you're

    11    saying you produced all documents between the plaintiff and

    12    Mr. Maddox?

    13               MR. HANNA:     Judge, here's what happened.        A couple

    14    days before plaintiff's deposition, defendants conferred prior

    15    to filing a motion to compel.        Plaintiff responded and pointed

    16    out the fact that the parties previously had an agreement with

    17    a temporal scope as indicated in defendant's very own

    18    documents.     There --

    19               THE COURT:     You know what?     If you're going to tell

    20    me the history of the dispute, I don't want to --

    21               MR. HANNA:     I'm just trying to --

    22               THE COURT:     -- hear the history of the dispute.            My

    23    question is whether you have produced all responsive documents

    24    to RFP two and you're not withholding any documents.

    25               MR. HANNA:     I would just like a brief opportunity to
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1903 Filed 12/10/18 Page 18 of 138
                                                                                   18


     1    explain myself.

     2               THE COURT:     No, I want a yes or no answer.        Have you

     3    produced all the documents that are responsive to RFP two?

     4               MR. HANNA:     Yes, Judge.    Plaintiff has produced all

     5    documents in her possession, custody and control and she's also

     6    testified to that in her deposition.          I can show you the

     7    deposition testimony if you'd like to confirm that.

     8               THE COURT:     Okay.   Ms. Hardy, why are -- on what

     9    basis would I find it that he's not being honest about that?

    10               MS. HARDY:     I'll give you three things.       Facebook.

    11    That's included within the definition of documents in our

    12    document request and so it's responsive to number two.

    13    Plaintiff testified on page 47 of her deposition that she had

    14    private messages on Facebook with Mr. Maddox and when I asked

    15    for -- one, we've received nothing from Facebook and it's very

    16    clear from the long heated dialog with Mr. Hanna on the record

    17    that he has no intention of producing anything from Facebook

    18    because he accused me of harassing her by asking her Facebook

    19    messages --

    20               THE COURT:     Okay, I just -- give me the -- so you

    21    said the private discussions on Facebook?

    22               MS. HARDY:     Private messages to --

    23               THE COURT:     Private messages on, yeah.

    24               MS. HARDY:     -- him on Facebook, page 47 of her August

    25    29 deposition.     She also testified on page 53 of her deposition
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1904 Filed 12/10/18 Page 19 of 138
                                                                                   19


     1    that she had Instagram exchanges with Mr. Maddox and she has

     2    produced none of those and she also said that she had Twitter,

     3    a Twitter account and Twitter messages with him, that she had

     4    not searched her Twitter.        So those are three examples and then

     5    of course there's not only in the answers to interrogatories,

     6    but in his brief he used the wording that he was producing

     7    documents that reaffirm sexual, the sexual harassment she was

     8    forced to endure.

     9               THE COURT:     Well, I'm saying that, umm -- oh, I see

    10    what you're saying, which affirm, umm --

    11               MS. HARDY:     That appears to be a limitation --

    12               THE COURT:     Okay --

    13               MS. HARDY:     -- that he's only produced documents --

    14               THE COURT:     Mr. Hanna, is that a limitation?

    15               MR. HANNA:     Judge, the --

    16               MS. HARDY:     -- that support --

    17               MR. HANNA:     -- the full sentence says plaintiff

    18    gladly produced all communications in her --

    19               THE COURT:     I'm reading it.     I'm just saying that it

    20    does say which reaffirm that you produced all communications

    21    regardless of temporal scope which reaffirm the sexual

    22    harassment she was made to endure.         That might not be what you

    23    meant, but I'm trying to figure out whether you're saying that

    24    you've produced all documents which to reaffirm the sexual

    25    harassment or whether you've produced all documents?
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1905 Filed 12/10/18 Page 20 of 138
                                                                                   20


     1               MR. HANNA:      All documents, Judge, and for the record

     2    they do have the Facebook communication.          It was one message

     3    where he asked her about a Caucasian lady on his profile pic

     4    and he said who's that snow hoe and that message was produced.

     5               THE COURT:      Instagram and Twitter?

     6               MR. HANNA:      There is no indication -- if she could

     7    point out to where she said that because that was not her

     8    testimony, but I'm happy to take a look at and see what Ms.

     9    Hardy's referring to.

    10               THE COURT:      Okay.   Can someone tell me where --

    11               MS. HARDY:      Page 53 for Instagram, line six.

    12               THE COURT:      Can you tell me which, where I find the

    13    deposition?     I know I've seen it, but I --

    14               MS. HARDY:      I'm not sure if the whole deposition's

    15    been produced or not.

    16               MR. HANNA:      Well, we have, that's the page and line

    17    number.

    18               MS. HARDY:      I can hand to the Court page --

    19               THE COURT:      I'm sorry.     Whatever's been filed.     Okay,

    20    I'm sorry.     Go ahead.    I see excerpts of plaintiff's deposition

    21    transcript.     Do you have the full deposition transcript with

    22    you?

    23               MS. HARDY:      I do.

    24               MR. HANNA:      I do, Judge.     It does say that for the

    25    record and I did not get a chance to redirect my client and I
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1906 Filed 12/10/18 Page 21 of 138
                                                                                     21


     1    think that was a mistake.        I think that's supposed to be

     2    Facebook.     I don't think she has anything on Instagram with

     3    Mr. Maddox.

     4                THE COURT:    Well, this is something that you'll have

     5    to confirm.

     6                MR. HANNA:    Excuse me, Judge.     I think she, umm, my

     7    co-counsel just reminded me.        She's actually referring to

     8    photos on Instagram which were produced.          Page 110.     110, 111

     9    and 112 and 113 and 114 and 115 and that's all.

    10                MS. HARDY:    Well, I find what Mr. Hanna said about

    11    Facebook, I mean, I don't know, I'll have to look back and see

    12    if there's such a document and if we can identify it as a

    13    Facebook, but he gave quite a lecture on the record to make

    14    quite a point saying --

    15                THE COURT:    Okay, here's the thing --

    16                MS. HARDY:    -- we're not entitled to any social

    17    media.

    18                THE COURT:    Okay, so --

    19                MR. HANNA:    Not true, Judge.

    20                THE COURT:    Please don't do that.      I'm going to, umm,

    21    Mr. Hanna, order you to confirm with your client that you have

    22    produced all messages that she exchanged with Mr. Maddox on

    23    Facebook, Instagram and Twitter and you can provide Ms. Hardy

    24    with the assurances that you've done that.           If you discover

    25    more of them, please disclose it.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1907 Filed 12/10/18 Page 22 of 138
                                                                                   22


     1               MR. HANNA:     For the record, Judge, plaintiff's page

     2    132 is the confidential message between Malcolm Maddox and Tara

     3    Edwards where he begins umm, who's the snow hoe in your profile

     4    pic and is she loose, I need a girlfriend and I need one right

     5    now.   It was produced.

     6               THE COURT:     Okay, so I took you at your word that you

     7    have provided something and I'm saying that you should confirm

     8    with the plaintiff that she has disclosed all messages on

     9    social media that she had with Mr. Maddox and that you should

    10    either turn over -- well, both turn over anything else that's

    11    been discovered and confirm in writing that the answers are

    12    complete, that the answer to that RFP is complete.

    13               MS. HARDY:     Your Honor, might your order also compel

    14    them to explain what they've done, too, in the search process

    15    so that we can understand whether or not they have been

    16    thorough in the search effort?        It was very -- it was -- I went

    17    round and round with plaintiff in the deposition and I don't --

    18               THE COURT:     You know, the thing is that I don't want

    19    to do is rehash all these arguments because it's clear from

    20    reading the briefs, it's clear from reading the portions of the

    21    deposition, it's clear from when I started here that you all

    22    have, umm, a lot of, umm, frustration with one another.             I want

    23    to tell you while I'm on this subject, I have this theory about

    24    why civil attorneys are less civil with one another than

    25    criminal attorneys and my theory is that they are in
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1908 Filed 12/10/18 Page 23 of 138
                                                                                   23


     1    depositions with one another without a referee and that one or

     2    the other is being obstructive and that you can really develop

     3    some negative feelings.

     4               Mr. Hanna, I'm going to tell you I'm not here to rule

     5    on the and in fact it hasn't been referred to me, you were

     6    objecting over and over again and I haven't seen all the

     7    depositions and I don't know to what extent that Ms. Hardy was

     8    going to do that, I don't want you to look at it and then try

     9    and prove to me or have an argument with me.           I'm going to just

    10    tell you that it's not productive and that when someone like me

    11    is looking at it and trying to make a decision, that that's not

    12    advancing your client's position, it's exhausting and that's

    13    why I am going to today limit the efforts of either side to

    14    rehash what happened in the past.         I'm going to try to do my

    15    best to help everybody get the discovery that they need which I

    16    think, you know, is within the scope of what should be

    17    disclosed.     So Mr. Hanna, do you have any objection to

    18    providing to Ms. Hardy a description of the efforts of the

    19    manner in which you and your client searched for the

    20    communication between her and Mr. Maddox?

    21               MR. HANNA:     Judge, if you go to page 61 through 68 of

    22    the deposition, they thoroughly went over it.

    23               THE COURT:     And I'm going to need you to answer

    24    questions that I ask you and not tell may what you want to tell

    25    me.   I asked a very specific question; do you have any
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1909 Filed 12/10/18 Page 24 of 138
                                                                                   24


     1    objection to providing a description of the manner in which you

     2    searched for the documents responsive to RFP two?

     3               MR. HANNA:     I will not object so long as defendant

     4    similarly answer our request for production of text messages in

     5    a similar manner.

     6               THE COURT:     I'm not at your motion yet so please

     7    limit it to what I'm asking you because we can be here until

     8    six o'clock if we keep on having to address some of these, umm,

     9    get sidelined so I'm going to -- Mr. Hanna, you should also

    10    provide a description in writing of what measures you took to

    11    search for responsive documents.         I do want to emphasize that

    12    sometimes parties get to the point where they just don't

    13    believe each other, I don't believe you searched for

    14    everything, but once a party has said I searched and this is

    15    everything that I have, then it's not really up to the Court to

    16    decide whether or not unless there's evidence that, you know,

    17    that it's not truthful, so there's a limit to how much we can

    18    really test how full the response is, but I, as I said, will

    19    try and make sure everybody has a chance to address that.

    20               So the next one --

    21               MS. HARDY:     Is three.    I think we can deal with three

    22    and four together if that's acceptable?

    23               THE COURT:     Okay.   Let me just see.

    24               (Pause)

    25               THE COURT:     Okay.   So Mr. Hanna has stated that
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1910 Filed 12/10/18 Page 25 of 138
                                                                                   25


     1    plaintiff has produced all responsive documents in her

     2    possession, custody or control to the RFPs as more narrowly

     3    tailored and it's your position that that's not true?

     4               MS. HARDY:     Well, umm, he hasn't defined what

     5    self-imposed or what he's imposed as the narrowly tailored,

     6    umm, scope.

     7               THE COURT:     No, what I'm saying is that you, you

     8    narrowed -- you tailored the request to documents regarding

     9    Maddox, the father of plaintiff's child or her pregnancy,

    10    sexual matters, rumors, retaliation, harassment, any complaints

    11    plaintiff or others made regarding WXYZ and any document that

    12    plaintiff believes reflects sexual harassment, hostile work

    13    environment or retaliation and he said with no limitation

    14    plaintiff has produced all responsive documents in her

    15    possession, custody or control responsive to defendant's

    16    categorical limitations.       So --

    17               MS. HARDY:     I can give you an example of one that,

    18    one I know he held back until it became clear that such a

    19    documents existed and then he produced it in the middle of the

    20    deposition, but it's one after he made that representation he

    21    should have produced and he did not and that's Val Morris'

    22    e-mail, the one that concerns -- Val Morris is a co-worker of

    23    the plaintiff.

    24               THE COURT:     He's the one who said that he was on the

    25    phone that --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1911 Filed 12/10/18 Page 26 of 138
                                                                                     26


     1               MS. HARDY:     They were talking about Mr. Maddox.

     2               THE COURT:     And then the attorney got on the phone?

     3    Is that the one you're talking about?

     4               MS. HARDY:     And then she was purporting to have a

     5    personal conversation with Ms. Morris and then all of a sudden

     6    her attorney pops on the phone and she was very upset, she

     7    thought she had been tricked and it clearly is responsive to

     8    Mr. Maddox, everything concerning Mr. Maddox and, umm, you

     9    know, complaints about others concerning with WXYZ.             It should

    10    have been produced.      It was not.     He had it clearly.      It was

    11    something he could produce at the deposition once she testified

    12    it existed, but had we not had her testimony to know that it

    13    existed and had I not said where's that document, we don't have

    14    that, presumably we would not have received it.

    15               THE COURT:     Mr. Hanna?

    16               MR. HANNA:     The text message states Tara, I just want

    17    you to know I feel really blindsided about all --

    18               THE COURT:     I did read it, so.

    19               MR. HANNA:     Okay.   So first of all, it doesn't say

    20    Maddox, but I'm not even arguing the relevance, Judge.             We

    21    did -- they conferred regarding the text messages on a Friday.

    22    We produced everything on a Monday and Tuesday and then this

    23    came up on a Wednesday.       I didn't hold anything back.        I said

    24    can we take a five-minute break.         I went to see my client.         We

    25    gave it to them, we produced it.         We have searched all her
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1912 Filed 12/10/18 Page 27 of 138
                                                                                    27


     1    records for messages, we've produced everything including that

     2    message.

     3               THE COURT:     But this, umm, the fact that that wasn't

     4    included in the production and it is I think clearly related to

     5    the alleged harassment leads the defense to believe that you

     6    are holding documents back.        Have you done anything since you

     7    discovered that there was that document and it was left out to

     8    double check?

     9               MR. HANNA:     She has searched her text messages and

    10    she has searched her e-mails and her Facebook.            I mean, she's

    11    getting to the point where she's like paranoid about it and I

    12    said everything.      We have given them everything.        I know you --

    13               THE COURT:     And I understand that it's overwhelming.

    14    One thing that one of the, the factors in proportionality is

    15    the amount in controversy and the defense is right that by

    16    asking for 100 million dollars, Ms. Edwards is opening herself

    17    up to a, and I'm not agreeing with everything.            I think that

    18    some of these requests are too broad, but that means that Ms.

    19    Edwards is going to be burdened, not necessarily unduly

    20    burdened, but I think that it does make sense to order you to

    21    provide the same sort of description in writing, first of all

    22    the assurance that, you know, to check with Ms. Edwards, make

    23    sure that she has produced everything and to provide the

    24    defense with and this is for RFP three and four, right?

    25               MS. HARDY:     Correct.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1913 Filed 12/10/18 Page 28 of 138
                                                                                   28


     1               THE COURT:     The same thing, description of the

     2    efforts taken to search and confirmation that you produce

     3    everything and of course Mr. Hanna, to the extent that you had

     4    that document in your possession, you need to check to make

     5    sure that Ms. Edwards hasn't turned over anything to you and

     6    that you neglected because you, not necessarily purposely, but

     7    you didn't turn that over so do you understand that?             Okay.

     8    All right, so that takes us to five?

     9               MS. HARDY:     Yes, your Honor.     That concerns the issue

    10    of whether all e-mails that she forwarded from her work address

    11    to her personal e-mail address have been turned over.

    12               THE COURT:     But I thought that she said that she had

    13    turned everything over to her, that she sent to her personal

    14    e-mail address, but you want her to disclose anything that she

    15    sent from her work address to third parties.

    16               MS. HARDY:     Yes, we do, your Honor, and --

    17               THE COURT:     But how do you get to the within the

    18    possession, custody and control if these aren't documents that

    19    she forwarded to third parties and I'm going to say something

    20    else about is this that you said that it might show that she

    21    was forwarding documents inappropriately or in violation of the

    22    company policy.      That's not at issue so --

    23               MS. HARDY:     I don't believe we said that.        That's the

    24    theory plaintiff has as to why our motivation for seeking those

    25    documents is improper.       We're not looking for violations of
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1914 Filed 12/10/18 Page 29 of 138
                                                                                   29


     1    company policy, we're looking for communications that --

     2               THE COURT:     I'm reading from your brief.        It says it

     3    could include materials that plaintiff deleted from her work

     4    e-mail, it might also show that plaintiff was forwarding WXYZ

     5    documents outside of the company inappropriately or in

     6    violation of the company policy.

     7               MS. HARDY:     Well, if that's indeed what it says,

     8    that's not our purpose and I, umm, I withdraw that.             The

     9    purpose is to find out what communications she has had with

    10    potential witnesses and what we don't think she's done to date

    11    is search her sent box on her personal e-mail to confirm what

    12    she had, may have forwarded from her personal e-mail to third

    13    parties who could be witnesses in this case.

    14               THE COURT:     But it says, the request is documents

    15    that she sent from her e-mail address to her personal e-mail

    16    address or any address outside of defendant's e-mail system, so

    17    what I understood her to say is that she searched her personal

    18    e-mail address and I understood you to be asking for documents

    19    that she might have sent to a third party.           I really don't see

    20    any evidence that she sent documents -- that you have any

    21    specific evidence that she sent something to a third party, but

    22    I also don't know how I would find that documents sent to a

    23    third party are without her possession, custody or control

    24    without more of a foundation.

    25               MS. HARDY:     Well, you know, she could send e-mails
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1915 Filed 12/10/18 Page 30 of 138
                                                                                   30


     1    directly from the work address to a third party or she could

     2    take an indirect route and send them from her work e-mail to

     3    her personal e-mail and then to a third party.            We're

     4    interested in --

     5               THE COURT:     That's not what I see the request saying

     6    though.

     7               MS. HARDY:     Well, I would, you know, my argument is

     8    is that it's encompassed within -- we want to know what's been

     9    sent from her work e-mail, whether it went directly from there

    10    or whether it first went to the personal e-mail and then to a

    11    third party.

    12               THE COURT:     But if she produced whatever she sent

    13    from her work e-mail to her personal e-mail, then that would

    14    capture whatever she forwarded from her personal e-mail to

    15    someone else if it came from the work e-mail and went to the

    16    personal e-mail.

    17               MS. HARDY:     We wouldn't necessarily know the category

    18    of documents though that she sent on to a third party just

    19    because she produces what went from the work to the personal,

    20    so then the last point of inquiry is of that category of

    21    documents that went to her personal e-mail from the work, which

    22    ones did she forward on to third parties.

    23               THE COURT:     Does that say that in the request?

    24               MS. HARDY:     It does not expressly say that, no.

    25               THE COURT:     Well, then I'm not going to order them
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1916 Filed 12/10/18 Page 31 of 138
                                                                                   31


     1    to -- I'm not going to compel them to produce something that

     2    wasn't requested.

     3               MS. HARDY:     I think it's encompassed in, inherently

     4    encompassed because it's a just an indirect way of doing it,

     5    but it does not expressly say that, so I --

     6               THE COURT:     But, I mean, if they produced what was

     7    sent from her work e-mail address to her personal e-mail

     8    address, then I think that that exhausts what I can assume is

     9    in her possession, custody and control.          Now if you're saying

    10    that you want to find out what she shared with third parties,

    11    that's not what that request says and I don't think that it's,

    12    it's assumed, it can be assumed.

    13               MS. HARDY:     Okay.   We can file an additional request

    14    to cover that.

    15               THE COURT:     Okay, so I'm going to deny the motion to

    16    compel anymore answers to that one.         So number seven, I think

    17    that number seven doesn't include any -- this is

    18    extraordinarily broad to me.        All notes, whether plaintiff

    19    identified or anonymous of any conversation between any

    20    employee and so this is one of those reasonably calculated to

    21    lead to admissible evidence, but not tailored to address a

    22    claim or defense.

    23               MS. HARDY:     What specifically led to this one, your

    24    Honor, was in her complaint to HR, she -- her written complaint

    25    to Barb Roethler which then went to HR, she expressly said in
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1917 Filed 12/10/18 Page 32 of 138
                                                                                   32


     1    that document that she had other notes to support her claim.

     2               THE COURT:     But that's not what this requests.

     3               MS. HARDY:     It would be encompassed within that.

     4               THE COURT:     But what I'm saying is you need to narrow

     5    it to, you need to tailor it to that, you know, documents to

     6    support her claim or, you know, if you narrowed it like you did

     7    the, umm, the ones in three and four --

     8               MS. HARDY:     Um-hmm, you mean to the docket --

     9               THE COURT:     -- I mean, this is just any note, any

    10    posted note, any, you know, hey, meet you at seven, and so --

    11               MS. HARDY:     I understand your point and we will file

    12    a subsequent request to narrow it.

    13               THE COURT:     Okay.   I'm wondering to some extent with

    14    some of these that I think on both sides I think need to be

    15    narrowed, to what extent -- I mean, instead of going back and

    16    forth with more discovery requests, you could sit down and meet

    17    and confer and try and agree on a scope.          I have already said

    18    that I realize that there's frustration on both sides, but I

    19    think that that could be more expeditious than filing another

    20    request for production of documents and then, you know, and I

    21    will say the boiler plate objections, people, everyone still

    22    files them, but they are totally meaningless and really the

    23    amendments to Rule 26 were intended to eliminate those boiler

    24    plate objections and for just and especially the subject to,

    25    but without waiving said objection, I'll provide you with
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1918 Filed 12/10/18 Page 33 of 138
                                                                                   33


     1    documents, but I'm withholding some others, you know, there's

     2    supposed to be a real clarity about what is being produced and

     3    what's being withheld and the boiler plate objections, I've

     4    just never seen them have any impact whatsoever on a judge's

     5    decision.     In fact, a lot of the -- there's plenty of case law

     6    that says that reliance on those boiler plate objections acts

     7    as a waiver of any objection at all because they're

     8    meaningless.     So instead of having you submit new requests and

     9    Mr. Hanna submit his new request and the parties exchange

    10    boiler plate objections and, I'm just wondering whether you

    11    think it would make sense to and I'll ask this of both of you

    12    you, to take some of these under advisement because I think

    13    that there's a more, there's a narrower request within this

    14    request that would be proper and then to come back and try and

    15    address any objections after you all have met and conferred.

    16                MS. HARDY:    That makes sense and we will make that

    17    effort.

    18                THE COURT:    Mr. Hanna, is that something that you

    19    would agree to?

    20                MR. HANNA:    Sure.

    21                THE COURT:    Okay.   So I'll take seven under

    22    advisement.

    23                MS. HARDY:    And 19 I think we covered in conjunction

    24    with RFP two.     My Space and YouTube was not covered, but on the

    25    other hand I haven't asked her whether there is anything in
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1919 Filed 12/10/18 Page 34 of 138
                                                                                    34


     1    conjunction with My Space and YouTube so I don't, I'm not in a

     2    position to say anything's missing.

     3               THE COURT:     Well, yeah and I do have a concern about

     4    19.   I do think that it is, it's from, you know, eight years

     5    and it seems like, you know, and I don't know when you say

     6    plaintiff's emotional state, I also didn't know what that

     7    meant, you know, a smiley face next to somebody's, umm, an

     8    emoji smiley face?      I think to the extent that it is regarding

     9    plaintiff's employment with WXYZ or, umm, and the photographs,

    10    you say plaintiff's, photographs of plaintiff in which either

    11    her or current or former employees at WXYZ.           Is that like every

    12    picture of her?

    13               MS. HARDY:     That she has in her possession that

    14    might, umm, you know, we have a constructive discharge charge

    15    claim here so it's not just sexual harassment retaliation and

    16    her complaint was investigated and resolved in January or

    17    February of '15; she didn't resign until December 31, '16.               So

    18    what's going on between her and other employees?            Photos tell

    19    you a lot about her work environment.

    20               THE COURT:     But this isn't limited to that relevant

    21    time period and some young people take, you know, a selfie

    22    every hour or more.      They take -- so I'm not sure how

    23    meaningful a photograph, eight years of photographs would be.

    24    It does -- and this is not limited to photographs of her with

    25    any former employees at WXYZ, it's any photograph of her.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1920 Filed 12/10/18 Page 35 of 138
                                                                                   35


     1               MS. HARDY:     Well, it's any photograph that plaintiff

     2    has posted in which either plaintiff or current or former

     3    employee appear, so they obviously --

     4               THE COURT:     You should see my nephew's Twitter feed,

     5    okay?    It's ridiculous and I'm just giving an example -- don't

     6    tell him I said that about him, but he -- you just -- I don't

     7    know whether she is one of those people who takes a photograph

     8    every hour.     I don't know how probative it would be of her even

     9    smiling because I don't think that people are necessarily

    10    trying to display, you know, any bad feelings they're having as

    11    they take a million photographs of themselves.            I would suggest

    12    that you all talk about RFP 19, but I will tell you that this

    13    is much too broad to me.       It does have the markings of a

    14    fishing expedition and the scope seems to be --

    15               MS. HARDY:     We're just trying to get a picture of her

    16    workplace environment and relationships and I certainly take

    17    your point about limiting the time period, but from the time

    18    that she claims that it became so intolerable that she was

    19    compelled to resign her employment, it is relevant to see what

    20    kind of exchanges she's having with her colleagues and her

    21    friends at work to get a --

    22               THE COURT:     That's not what this requests though.

    23               MS. HARDY:     Well, it --

    24               THE COURT:     This doesn't request between her

    25    colleagues and friends at work during that period of time.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1921 Filed 12/10/18 Page 36 of 138
                                                                                       36


     1                MS. HARDY:    It covers her employment, it covers her

     2    mental emotional state, umm --

     3                THE COURT:    And again, I don't know what that means.

     4    I don't know whether that means every emoji with a smiley face

     5    and I just don't know how probative any of that would be.                I

     6    don't see any evidence that showing her taking a smiling emoji

     7    would be evidence that she actually is not suffering at work,

     8    so I do think that this is, umm, that there are relevant

     9    documents or there are -- there could be relevant information

    10    within the social media, especially if she's posting things

    11    regarding her employment at WXYZ or with current or former

    12    employees, photographs with her and employees at WXYZ or at

    13    WXYZ.     I don't know if she took any at work --

    14                MS. HARDY:    I don't know either, umm --

    15                THE COURT:    -- but every dinner that she has with her

    16    family, every --

    17                MS. HARDY:    This doesn't, I don't think it covers

    18    personal.     I mean, it's related --

    19                THE COURT:    Photos of plaintiff.

    20                MS. HARDY:    Well, photos of plaintiff regarding her

    21    employment with defendant or relating --

    22                THE COURT:    That's not what it says.       It says photos

    23    plaintiff has posted in which either her or employees of WXYZ

    24    appear.     So that would be --

    25                MS. HARDY:    Well, yeah.    I mean, I consider that work
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1922 Filed 12/10/18 Page 37 of 138
                                                                                   37


     1    related because it's with an employee.

     2               THE COURT:     Well, no.    It says either her or

     3    employees, so it's every picture of her within the last eight

     4    years.

     5               MS. HARDY:     I, I see your point and I agree with

     6    that.    I did intend that, but that's sloppy wording, so.

     7               THE COURT:     But if you're saying pictures with her

     8    and an employee or regarding her employment and Mr. Hanna, you

     9    can pipe in here in you'd like about what you think the scope

    10    of what would be relevant on social media would be.

    11               MR. HANNA:     Yeah, I mean, Judge, we produced her

    12    Facebook message with a perspective employer.           We've produced

    13    several pages where she was anchoring on the desk.            They

    14    encouraged her to get out there on social media and post all

    15    these pictures where she's on the desk anchoring.            We've

    16    produced all that.      We've produced, umm, she's only had one

    17    message, like, communication with Malcolm.           That was the snow

    18    hoe one we referenced.       We've produced that.      We've produced it

    19    and as your Honor said that this request is not proper.

    20               THE COURT:     Have you searched for photographs of her

    21    with current or former employees at WXYZ and -- well, I'll just

    22    ask you that general.

    23               MR. HANNA:     Have we searched any, all of her pictures

    24    on all of social media for any -- what we've produced and what

    25    we've searched for are pictures that we thought were relevant
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1923 Filed 12/10/18 Page 38 of 138
                                                                                   38


     1    to her employment which would be pictures with her on the

     2    anchor desk.     Does she have a random picture with one of her

     3    employees somewhere?       I, I don't know.     I mean, the search is

     4    so overbroad and --

     5                THE COURT:    Well, I'm trying to narrow it, but I

     6    don't think it's and I certainly don't know how many

     7    photographs that she has with, you know, on any of that social

     8    media in general.      If it's overly-burdensome though, it's your

     9    job to show it.      It's your burden to show that.

    10                MR. HANNA:    I would argue, Judge, that it's not

    11    relevant.    Even if she had a picture with one of her random

    12    co-workers in 2011, I don't see how that's remotely relevant.

    13                THE COURT:    I agree 2011 is too, it's too early.

    14                MR. HANNA:    Even if she had a picture with her

    15    colleague in --

    16                THE COURT:    Unless it's with Mr. Maddox of course,

    17    but during the time period in which she's saying that she

    18    was -- when did she say that the sexual harassment began?

    19                MS. HARDY:    2012 through July, 2014 was the period.

    20                MR. HANNA:    That's not correct.      It was until her

    21    constructive discharge in 2016, but --

    22                THE COURT:    Okay, so she was saying she was sexually

    23    harassed, so I think that any photographs, any evidence in her

    24    social media connected to her work is relevant.

    25                MR. HANNA:    Well, for the record, Judge, we've
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1924 Filed 12/10/18 Page 39 of 138
                                                                                     39


     1    produced all pictures she has with Malcolm.

     2                THE COURT:    No, that's not what I said though.         I

     3    understand that you said that, but I think that messages about

     4    her employment from 2012 to 2016, I think that that is

     5    relevant.

     6                MR. HANNA:    What does that mean about her work?            Hey,

     7    what's up with this assignment?         Oh, are you going to next

     8    week?    Okay, fine, see you later?       I mean, there could be

     9    thousands of that type of communication.

    10                THE COURT:    Well, but you haven't provided that.

    11                MR. HANNA:    Well, I don't know what they're asking

    12    for quite frankly.       Their request is so overbroad, it's not

    13    even based on search terms, it's categorical, so for us to

    14    complete their whole search, we would literally have to review

    15    every thing she's ever done on social media.

    16                THE COURT:    You can actually do search terms on

    17    Facebook by the way.

    18                MR. HANNA:    The search terms search though.        This is

    19    a categorical search.

    20                THE COURT:    In terms of WXYZ, Channel Seven, you

    21    could actually do that --

    22                MR. HANNA:    Yeah, we would be willing to do --

    23                THE COURT:    -- but there are, there are relevant,

    24    umm, I do think that as written, this request is overly broad,

    25    but I think that as you're saying, it's too narrow and so I'm
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1925 Filed 12/10/18 Page 40 of 138
                                                                                   40


     1    trying to find --

     2               MR. HANNA:     Yeah, I mean, I couldn't -- as far as the

     3    overbroad analysis, Judge, because it's not a search term

     4    search, I can't come back and tell you well this produces 5,000

     5    hits and therefore I can't search it.          I don't know how many

     6    hits it would provide because it's not based on search --

     7    because it's based on categories, you'd literally have to

     8    review everything.      You can't just say the word sex and

     9    whatever appears in sex, you'll review that to see if it's

    10    relevant because it's --

    11               THE COURT:     But you haven't provided any information

    12    about how challenging that would be.

    13               MR. HANNA:     Because I can't, I don't know what their

    14    search is because it's not -- I mean, we're --

    15               THE COURT:     But you're saying she would literally

    16    have to go through eight years and I don't know, I don't know

    17    what that means.      Does that mean that it will take her, you

    18    know, a week to look through it?         There's no information about

    19    that and the fact that it causes, again I think Ms. Hardy is

    20    right.    She is suing for 100 million dollars and so that

    21    proportionality factor is, you know, is big.           The fact that

    22    this is a civil rights case and it has a fee shifting because

    23    under Elliot-Larsen there's the fee shifting, isn't there?

    24               MS. HARDY:     Yes.

    25               THE COURT:     So that again, that makes -- these are
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1926 Filed 12/10/18 Page 41 of 138
                                                                                   41


     1    things that cause, indicate that discovery can generally

     2    speaking be more expansive than some other cases and, umm, the

     3    parties' relative access to information.          She has it, the

     4    defense doesn't, so in terms of you saying it will be, you

     5    know, work for her, I'm not surprised, but at the same time if

     6    there are Facebook messages or Twitter tweets and they reflect

     7    her discussing her employment, at least, you know, and I would

     8    say, you know, more likely during the period of, the complaint

     9    was made in 2015?

    10               MS. HARDY:     The complaint was made in '15 and she

    11    claims that the harassment occurred, started in 2012 and she

    12    resigned December 31, 2016.

    13               THE COURT:     So we're actually talking if it's 2012 to

    14    2016, that's four years of, umm, and what's the relevance of

    15    asking for to the present?

    16               MS. HARDY:     Well, it wouldn't be to the present

    17    'cause she left in '16, so.

    18               THE COURT:     Okay, I'm just trying to figure out

    19    whether that was your intention.

    20               MS. HARDY:     And again I do think that the

    21    constructive discharge claim puts, you know, that is a much

    22    broader claim and than just the issues of sexual harassment

    23    between her and Mr. Maddox.        That concerns the work environment

    24    as a general matter because she did testify, your Honor, that

    25    she -- she never even talked to Mr. Maddox after the resolution
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1927 Filed 12/10/18 Page 42 of 138
                                                                                   42


     1    of her complaint.      She had no further issues with him.         The

     2    only thing she said he did was walk by and she thought, you

     3    know, he was lording over her by walking by her workstation,

     4    but that was the extent of her contact.          After the resolution

     5    of her complaint, her issue is that there was gossip going on

     6    in the workplace about who the father was of her baby and

     7    whether it was Mr. Maddox because she, she was pregnant without

     8    being married and there'd been this relationship she'd had with

     9    Maddox which was unusual and people were speculating as to who

    10    the father was.

    11               THE COURT:     Well and I understand that she's said

    12    also and just to say that because of the alleged insufficient

    13    punitive measures that it gave and the sonneting (phonetic) of

    14    her gave the impression that the allegations of sexual

    15    harassment that she had made were not true and that the things

    16    that Mr. Maddox had said were true so I do understand that and

    17    again I'm not trying to decide the merit of it.            So I, umm, do

    18    you, Ms. Hardy, do you have something that could when you say

    19    regarding plaintiff's mental or emotional state, I think that

    20    that is just way too broad.        I mean, I don't know what that, I

    21    don't know how to narrow that down.

    22               MS. HARDY:     Well, we, I mean, what it's referring to

    23    is comments that she's made about, you know, panic attacks,

    24    depression, sleeplessness that either relate to --

    25               THE COURT:     Okay, so if she has a thing about panic
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1928 Filed 12/10/18 Page 43 of 138
                                                                                   43


     1    attacks, depression --

     2               MS. HARDY:     Well --

     3               THE COURT:     -- sleeplessness.

     4               MS. HARDY:     I mean, we don't know, she says she has

     5    for instance panic attacks and that that's her primary symptom,

     6    but we don't know whether those are related to the stresses of

     7    raising a child as a single mother with a father who's not in

     8    the picture --

     9               THE COURT:     Well, that doesn't have anything to do

    10    whether or not it's on Facebook.         I mean, I just think that

    11    relating to her mental or emotional state is just much too

    12    broad.

    13               MS. HARDY:     But we can come up with search terms.          We

    14    are, I mean, if that would help narrow the scope in a way that

    15    would, umm, satisfy the Court's concern about it not being too

    16    broad, we're happy to try to work that out with Mr. Hanna.

    17               THE COURT:     That's fine, but I will say that to the

    18    extent that they're just generic like excited, happy, you know,

    19    disappointed, I think that that can just be a slippery slope

    20    and that people can be happy because they, you know, got their

    21    favorite ice cream or disappointed because they went to the

    22    store and it was closed before they got there, so I think that

    23    in terms of the mental or emotional state, unless it's

    24    something very specific about panic attacks, depression,

    25    sleeplessness, things that you're saying --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1929 Filed 12/10/18 Page 44 of 138
                                                                                     44


     1               MS. HARDY:     Um-hmm.   We'll keep it in that range.

     2               THE COURT:     -- I think that otherwise what someone

     3    posts on social media isn't probative of whether they were,

     4    umm, they are having a, umm, they have an emotional distress

     5    claim.

     6               MS. HARDY:     Well, what I would suggest if the Court

     7    wants to incorporate terms into the order would be depression,

     8    sleeplessness, panic attacks, anxiety, any reference to

     9    medication for those conditions, umm, crying, that that's been

    10    a symptom she's identify where she'd have bouts of --

    11               THE COURT:     Well, we don't mean this means crying

    12    emojis, those laughing, crying emojis or anything like that.

    13               MS. HARDY:     Well, no, I'm not referring to an emoji.

    14    I don't know if -- I don't think it covers emojis.            No.   You

    15    know, bouts of crying.

    16               THE COURT:     Mr. Hanna?

    17               MR. HANNA:     I mean, she testified in her deposition

    18    that she's -- I never was one to divulge my personal life or

    19    anything about myself on social media.          First of all as far as

    20    telling co-workers anything about my personal business, that's

    21    not something I have, I've made a habit of doing.            I don't

    22    volunteer a lot of information about my personal life.

    23               This is a complete fishing expedition, Judge.            They

    24    have no evidence that any of this stuff would be relevant.

    25    Umm --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1930 Filed 12/10/18 Page 45 of 138
                                                                                   45


     1               THE COURT:     Okay.   Well --

     2               MS. HARDY:     And it would come back with nothing.

     3               THE COURT:     -- as I said, I do find that evidence in

     4    social media can be relevant as long as it's narrowly tailored

     5    and I understand you're saying it would be a lot, but there's

     6    no evidence to how, you know, in fact I don't even know what

     7    social media she uses.

     8               MS. HARDY:     We know she uses Facebook, LinkedIn,

     9    Twitter and Instagram.       I don't know about My Space and YouTube

    10    because I haven't asked yet.

    11               THE COURT:     And YouTube, are you talking about like

    12    videos of herself?

    13               MR. HANNA:     If I may, Judge, we would -- I think we

    14    would be okay with those search terms if they are from that

    15    limited time period and, you know, between her and the

    16    custodians that defendant has already requested for.

    17               THE COURT:     Between her and the custodians?        What are

    18    you talking about?

    19               MR. HANNA:     Well, I mean, you have to identify who

    20    the custodians are that you want us to search for responsive

    21    documents.

    22               THE COURT:     I thought that she would be the

    23    custodian.     She would be searching her own.

    24               MR. HANNA:     Well, between her and who?

    25               THE COURT:     I'm talking about posts.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1931 Filed 12/10/18 Page 46 of 138
                                                                                   46


     1               MS. HARDY:     Yeah.

     2               MR. HANNA:     So like if she ever post -- like so if

     3    she went to a random page where it has a baby in a third-world

     4    country dying and she's like wow, that makes me really

     5    depressed, that's what you'd want?         I mean, that's going to

     6    require a search of her entire social media platform as opposed

     7    if you limit it between her and Jane Doe, then we could go to

     8    her messages.

     9               THE COURT:     Well, that's not what posts are though.

    10    Posts are just to all your friends.

    11               MR. HANNA:     Okay.    Yeah, we would be willing to those

    12    search terms for her page.

    13               THE COURT:     So panic attacks, depression,

    14    sleeplessness, anxiety, medication and crying?

    15               MR. HANNA:     Yep, for her page and for, from like a

    16    very limited time period, not for eight years.

    17               THE COURT:     No, I said 2012 to 2016.

    18               MR. HANNA:     Well, if anything, Judge, it should be

    19    from 2014 -- strike that, from 2015 after the complaint until

    20    her constructive discharge because they're saying that --

    21               THE COURT:     Well, but she's saying that -- I think

    22    that it does go back to any, you know, affects of the --

    23               MS. HARDY:     Of the alleged harassment?

    24               THE COURT:     Right.

    25               MR. HANNA:     Fair enough, Judge.      That's fine.     We
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1932 Filed 12/10/18 Page 47 of 138
                                                                                      47


     1    don't object to it.      So for the record, it would be from 2012

     2    until her constructive discharge in 2016, correct?

     3               THE COURT:     Right.     Okay, so --

     4               (Pause)

     5               THE COURT:     Interrogatory number two, Mr. Hanna, I'm

     6    not understanding your objection to providing at least a

     7    preliminary breakdown of your allegations of damages.

     8               MR. HANNA:     Well, the only thing could you really

     9    break down, Judge, is her economic damages.           You can't break

    10    down your --

    11               THE COURT:     Yeah.

    12               MR. HANNA:     -- so for the --

    13               THE COURT:     Well, no.     I mean, people break down when

    14    they come to settlement conferences this is how much I'm saying

    15    I get for my emotional distress.

    16               MR. HANNA:     Oh, right.     You can say this much for

    17    economic --

    18               THE COURT:     But your economic damages, why can't you,

    19    as I said, at least provide some sort of preliminary, the

    20    theory of your damages?

    21               MR. HANNA:     Oh, I mean, clearly the vast majority of

    22    that is not -- oh, you said economic damages, excuse me.                 We --

    23               THE COURT:     No.     I said the theory of your damages,

    24    period.

    25               MR. HANNA:     Would you repeat your question, Judge?            I
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1933 Filed 12/10/18 Page 48 of 138
                                                                                   48


     1    want to make sure I --

     2               THE COURT:     I don't know why you can't provide at

     3    least a preliminary breakdown of the theory of your damages.

     4               MR. HANNA:     I believe we have done that.

     5               THE COURT:     No because there's no economic damages.

     6    There's no description of -- from what I understand Ms. Edwards

     7    has another job?

     8               MR. HANNA:     Okay, so you're talking about the

     9    economic damages.

    10               THE COURT:     No, I'm saying the damages.       I'm saying

    11    that she's alleged damages and when I -- I mean, a settlement

    12    conference, there will be, you know, this is how much we're

    13    asking for in damages in total and there's the economic

    14    damages.    There's emotional distress.        There's attorney's fees.

    15    There's, you know, there are different categories and I'm

    16    asking you why you can't provide at least a preliminary

    17    understanding that there's a continuing duty to supplement and

    18    as you learn new information, you could supplement or refine,

    19    but why can't you provide at least a preliminary breakdown of

    20    where you see damages?

    21               MR. HANNA:     So the economic damages is dependent on

    22    her back wages and the benefits information.           Under Rule 33(d),

    23    we've produced her tax records for her subsequent year of

    24    employment so they have her compensation --

    25               THE COURT:     Yes, but at the same time you'll send it
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1934 Filed 12/10/18 Page 49 of 138
                                                                                    49


     1    to your economic expert and your economic expert will say, you

     2    know, this is how much she'll lose over her lifetime.

     3    There's -- it's not just a matter of providing the tax

     4    documentation, it's a matter of providing your theory of what,

     5    of how, umm, she will ask for damages, that breakdown.

     6               MR. HANNA:     I, I believe we have sufficiently

     7    responded with the information we have.          We've requested her

     8    benefits information so we can recreate that and give her --

     9    and give them an exact amount as far as economic damages which

    10    is the only thing that could really be quantifiable.             The rest

    11    is going to be up to the jury and we haven't received that

    12    information.

    13               THE COURT:     But you have her, her income from when

    14    she worked at WXYZ.      You have her income now.       You can address

    15    whether you think that her, umm, you said that this is, you

    16    know, effects her -- this is taking away her dream.             To what

    17    extent this has impacted her ability to get the type of work

    18    that she wants to get, some, some breakdown, some explanation

    19    of, of the damages other than Mr. Fieger got these big verdicts

    20    before because when Mr. Fieger went to the jury and he asked

    21    for these verdicts, he had a breakdown.

    22               MR. HANNA:     Right.   No, I understand, Judge.       I mean,

    23    I can if you're looking for something that says X amount for

    24    compensatory damages, X amount for back wages.

    25               THE COURT:     Yes.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1935 Filed 12/10/18 Page 50 of 138
                                                                                   50


     1               MR. HANNA:     That's fine.    I mean, as far as -- that's

     2    fine, Judge.     We can do that.

     3               MS. HARDY:     And how plaintiff would calculate future

     4    wages.    We don't know whether she's contending she would have

     5    been like the lead anchor or the general manager of a news

     6    station or what, what her future would have held had she

     7    supposedly not been constructively discharged, so how she's

     8    calculating what future wages would be.

     9               MR. HANNA:     I don't object to that, Judge.        That's

    10    fine.

    11               THE COURT:     Okay.    I believe is that everything

    12    for -- okay.     All right, then let's go to --

    13               MR. HANNA:     Judge, do you have a minute to swear in

    14    my co-counsel?     I think we called chambers about that.

    15               THE COURT:     Oh, did you?

    16               MS. MURTHY:     If it's not on the agenda, I'll just run

    17    down to the clerk's office.        It's not a problem.

    18               MR. HANNA:     We can --

    19               MS. MURTHY:     It was -- I thought we were doing it

    20    here because that's what the office had told me, but I'm also

    21    happy to do that.

    22               THE CLERK OF THE COURT:       They -- I don't know if you

    23    talked to the clerk's office, but they did not tell me that.

    24               MS. MURTHY:     Okay.

    25               THE COURT:     The reason why that's -- I don't have any
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1936 Filed 12/10/18 Page 51 of 138
                                                                                   51


     1    problem with it theoretically, but I don't have the oath.

     2               MS. MURTHY:     I, I have all the documentation in front

     3    of me, but I, again, I don't want to delay these proceedings so

     4    if it wasn't on the agenda, I think I can just go to the

     5    clerk's office now and do it.

     6               THE COURT:     You have the oath?

     7               MS. MURTHY:     Um-hmm.     I have it?

     8               THE COURT:     Yes.

     9               (Pause)

    10               THE COURT:     Okay, no.     I just, now that I have this,

    11    raise your right hand and repeat after me.           I.

    12               MS. MURTHY:     I.

    13               THE COURT:     Angeli Murthy.

    14               MS. MURTHY:     Angeli Murthy.

    15               THE COURT:     Do solemnly swear.

    16               MS. MURTHY:     Do solemnly swear.

    17               THE COURT:     Or affirm.

    18               MS. MURTHY:     Or affirm.

    19               THE COURT:     That I will conduct myself.

    20               MS. MURTHY:     That I will conduct myself.

    21               THE COURT:     As an attorney and counselor.

    22               MS. MURTHY:     As an attorney and counselor.

    23               THE COURT:     Of this Court.

    24               MS. MURTHY:     Of this Court.

    25               THE COURT:     With integrity and respect.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1937 Filed 12/10/18 Page 52 of 138
                                                                                    52


     1                MS. MURTHY:    With integrity and respect.

     2                THE COURT:    For the law.

     3                MS. MURTHY:    For the law.

     4                THE COURT:    That I will have read.

     5                MS. MURTHY:    That I will have read.

     6                THE COURT:    And abide by.

     7                MS. MURTHY:    And abide by.

     8                THE COURT:    The civility principles.

     9                MS. MURTHY:    The civility principles.

    10                THE COURT:    Approved by this Court.

    11                MS. MURTHY:    Approved by this Court.

    12                THE COURT:    And that I will support and defend.

    13                MS. MURTHY:    And that I will support and defend.

    14                THE COURT:    The Constitution and laws.

    15                MS. MURTHY:    The Constitution and laws.

    16                THE COURT:    Of the United States.

    17                MS. MURTHY: Of the United States.

    18                THE COURT:    I declare under penalty of perjury.

    19                MS. MURTHY:    I declare under penalty of perjury.

    20                THE COURT:    That the foregoing is true and correct.

    21                MS. MURTHY:    That the foregoing is true and correct.

    22                THE COURT:    All right.     I will sign this.     Today is

    23    the 13th.    Okay.    All right, so does that mean that Ms., is it

    24    Murthy?

    25                MS. MURTHY:    Yes.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1938 Filed 12/10/18 Page 53 of 138
                                                                                   53


     1               THE COURT:     Is Ms. Murthy arguing?

     2               MS. MURTHY:     I am not arguing today and would like to

     3    enter my appearance.

     4               THE COURT:     Okay.

     5               MS. MURTHY:     Thank you, your Honor.

     6               THE COURT:     All right.    So Mr. Hanna, we're going to

     7    start with the sexual harassment investigations involving

     8    Mr. Maddox and Mr. Murri.

     9               MR. HANNA:     I believe the first item was the general

    10    objections part.

    11               THE COURT:     I know.   You want me to strike the -- I

    12    told you the boiler plate objections are, I already said that I

    13    don't know what would be --

    14               MR. HANNA:     Well, the big issue, Judge, is not

    15    documents that they're now claiming is attorney/client

    16    privilege was never in the privilege log and some of them could

    17    have --

    18               THE COURT:     That's a specific objection.        I was going

    19    by the, umm, I think that the request to strike boiler plate

    20    objections is not something that is going to make a difference

    21    so I was going to in the order of your motion and the first

    22    thing was discovery concerning all sexual harassment

    23    investigations that involve Mr. Maddox and Mr. Murri.             This is

    24    one I'm confused about is the relevance of other sexual

    25    harassment investigations and comparators, how does that fit in
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1939 Filed 12/10/18 Page 54 of 138
                                                                                   54


     1    this case?

     2               MR. HANNA:     Well, the case law says it's discoverable

     3    first of all and --

     4               THE COURT:     For what type of case and that's why I

     5    tried to focus on the claim and defense here.           Your claim is

     6    that she was sexually harassed and that she complained, there

     7    was insufficient consequences to Mr. Maddox, she -- and she was

     8    retaliated against, not that she was treated differently than

     9    similarly-situated men and so how do you get to comparators in

    10    this type of sexual harassment claim?

    11               MR. HANNA:     So because he was a star anchor,

    12    defendant did not take effective remedial measures so as far as

    13    third-party investigations to see to be able to compare the

    14    sexual harassment that was alleged there and what, umm, what

    15    measures the company took in comparison with what happened here

    16    and what they did with Mr. Maddox as far as, so that's

    17    third-party investigations not involving Mr. -- or actually

    18    we're only talking about the ones involving Mr. Maddox.             So as

    19    far as the ones involve --

    20               THE COURT:     No, you actually said anything that

    21    Mr. Murri has investigated, everything at Scripps.

    22               MR. HANNA:     Right, so as far as the ones that

    23    Mr. Murri investigated, that's why they would be relevant, you

    24    know, to be able to compare how Mr. Murri handled

    25    similarly-situated sexual harassment investigations not
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1940 Filed 12/10/18 Page 55 of 138
                                                                                   55


     1    involving a star anchor in comparison to what happened with the

     2    star anchor will help demonstrate the fact that they did not

     3    take effective remedial measures, they did not abide their

     4    progressive disciplinary policy.          As far as prior complaints

     5    alleged against Mr. Maddox, I think the fact that he has a

     6    history of sexually harassing women and the company was aware

     7    of that is highly relevant and clearly discoverable.

     8               THE COURT:     Those are two different things.

     9               MR. HANNA:     Okay.

    10               THE COURT:     Let me ask you, Ms. Hardy, to first

    11    address whether there are other and Mr. Hanna has represented

    12    that Mr. Maddox was accused of sexual harassment before Ms.

    13    Edwards made that complaint.

    14               (Pause)

    15               MS. HARDY:     The answer's no, to our knowledge.         There

    16    was not a complaint that in, that was -- but, that went to HR.

    17    I mean, people can grumble between each other.            I'm not

    18    including that kind of situation, but no formal internal

    19    complaint.

    20               THE COURT:     Well, let me rephrase it.       Was there an

    21    investigation of sexual harass -- any other investigation of

    22    sexual harassment allegations involving Mr. Maddox other than

    23    Ms. Edwards'?

    24               MS. HARDY:     No.     No.   Not -- no, at the time she

    25    complained, she was the first complaint and there were other
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1941 Filed 12/10/18 Page 56 of 138
                                                                                   56


     1    women in the course of that investigation who said I heard him

     2    say this or that, but it did not develop into a separate

     3    investigation because none of them asserted a complaint.

     4               THE COURT:     Did you -- have you disclosed the

     5    statements by other people about Mr. Maddox and allegations

     6    that he was engaged in sexual harassment or said things that

     7    were, umm, that create --

     8               MS. HARDY:     We have disclosed the full investigatory

     9    file related to the plaintiff's 2015 complaint.            The only issue

    10    in contention that I'm aware of is that in 2017 in December,

    11    Reverend Rideout had a press conference that was heavily

    12    covered on Fox News in which he tried to drum up again issues

    13    about Malcolm Maddox even though the last complaint about him

    14    had been the plaintiff in 2015.         So nearly two years later,

    15    Reverend Rideout has this press conference that generates press

    16    coverage and at that point in time one of the lawyers with

    17    Scripps sent out a message to people saying if anyone has had

    18    an issue with Malcolm Maddox since Tara Edwards' complaint,

    19    please, please come forward and that's so she looked into it.

    20    It had nothing to do with Tara Edwards because she was gone

    21    from the station as of December, 2016.          It was trying to find

    22    out if there's anybody else who had a complaint.

    23               THE COURT:     Were there statements, witness statements

    24    given at that time?

    25               MS. HARDY:     No.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1942 Filed 12/10/18 Page 57 of 138
                                                                                    57


     1               THE COURT:     So no one provide any -- when the, umm,

     2    when the notices went out that these attorneys will be here and

     3    if anyone wants to talk, we're available to talk?

     4               MS. HARDY:     There were three people who came forward

     5    and talked to the lawyer as part of her investigation and she

     6    took notes and that's to my understanding the only thing that

     7    would be considered a, a file.        She was --

     8               THE COURT:     Have you disclosed the notes that she

     9    took regarding the statements made by those three individuals?

    10               MS. HARDY:     No we have not because we've asserted the

    11    privilege because it was part of the legal department

    12    investigation to find out if there was any ongoing problem with

    13    Mr. Maddox that could create potential legal liability.             She

    14    was doing it on behalf of the legal department.

    15               THE COURT:     So I understand that the advice that she

    16    gave would be covered by the attorney/client privilege.             Why

    17    wouldn't the statement, any factual statements that are made,

    18    why wouldn't those be discoverable?

    19               MS. HARDY:     Well, they weren't witness statements,

    20    they were notes of a lawyer and her impressions created as a

    21    result of interviewing three people.

    22               THE COURT:     I'm not talk -- I don't mean her

    23    impressions, I'm talking about the substance of what they said.

    24               MS. HARDY:     I don't think you can separate when a

    25    lawyer's taking notes, separate the facts from her impressions
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1943 Filed 12/10/18 Page 58 of 138
                                                                                   58


     1    because she's drawing conclusions as she's listening to these

     2    people to determine whether or not she's hearing anything that

     3    would suggest that there has been conduct that would create

     4    legal liability and I --

     5               THE COURT:     Now I think that you can separate those.

     6    I think that you can separate what the third party said to the

     7    lawyer and the impressions that made on the lawyer.

     8               MS. HARDY:     I think that's covered by the Upjohn

     9    case, the U.S. Supreme Court case that when there is an

    10    investigation conducted by the lawyers to determine potential

    11    legal liability, when you're interviewing witnesses for the

    12    purpose of obtaining information to give legal advice, that

    13    that is privileged.      I don't disagree that --

    14               THE COURT:     Here's the problem I'm having is that the

    15    communication between the lawyer and Scripps, obviously that's

    16    attorney/client privilege, but what the third party said,

    17    you're saying that what the third party said is covered by the

    18    attorney/client privilege?

    19               MS. HARDY:     Well, if there was a witness statement,

    20    then I don't think that would be, but there isn't a witness

    21    statement.     All there are are attorney notes.

    22               THE COURT:     But it's a witness statement.        It's a

    23    statement by a witness in a form that you're saying is covered

    24    by the attorney/client privilege, but it's a witness statement.

    25    That's what I'm trying to -- I'm trying to get to whether the
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1944 Filed 12/10/18 Page 59 of 138
                                                                                   59


     1    attorney in this investigation took statements and then put it

     2    into her letter in a way that makes it such that the plaintiff

     3    can't see the statements that were made by the third parties.

     4               MS. HARDY:     I don't believe it would be a fair

     5    characterization to say she took a statement.           I think she took

     6    notes in which she incorporated, umm, to some extent what she

     7    may have learned from the witness and her impressions about how

     8    she viewed that from the lawyer perspective.

     9               THE COURT:     Did she identify who she spoke to?

    10               MS. HARDY:     Yes, three people.

    11               THE COURT:     But you're saying that even in an

    12    interrogatory, you wouldn't say who, what those witnesses said

    13    to her?

    14               MS. HARDY:     Well, first thing, they weren't

    15    complaints, they were just people who came forward to share

    16    information as part of an investigation.

    17               THE COURT:     I understand that, but they're statements

    18    made by witnesses.

    19               MS. HARDY:     Well, I don't, without -- I don't know

    20    how to extract from her notes without compromising the

    21    privilege what the witnesses had to say.          Now of course they

    22    could be deposed by Mr. Hanna if he's interested and to ask

    23    them what they had to say.        That wouldn't be privileged, but to

    24    go directly to the lawyer's notes I think would tread upon

    25    privilege in a way that would not be proper legally and in
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1945 Filed 12/10/18 Page 60 of 138
                                                                                   60


     1    addition to the privilege issue, we also have a relevance issue

     2    which is that, you know, the whole issue here is was remedial

     3    action taken with respect to plaintiff.          She has unequivocally

     4    testified she had no further problems with Mr. Maddox.             The

     5    problems she had after the remedial action was taken was with

     6    her co-workers who she thought were gossiping.

     7                THE COURT:    So to the extent that any of those

     8    witnesses had information about that, why wouldn't that be

     9    relevant?

    10                MS. HARDY:    But she's got that.      She's got everything

    11    that -- she has every -- she has the whole file from '15 from

    12    people that they talked to.

    13                THE COURT:    No, I'm talking about if someone said in

    14    2017 provided information that buttresses her statements about

    15    what happened to her, so what's the case that you're referring

    16    to, the Supreme Court case?

    17                MS. HARDY:    Upjohn.

    18                THE COURT:    Am I seeing it in the response?        I don't

    19    see it in the response.

    20                MS. HARDY:    Umm, I don't know if it's in the

    21    response, but because I don't think we had to reach that issue,

    22    but we didn't go into --

    23                THE COURT:    I mean, I think that Mr. Hanna definitely

    24    went into what happens if an attorney is the one conducting the

    25    investigations.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1946 Filed 12/10/18 Page 61 of 138
                                                                                   61


     1               MS. HARDY:     We'll get your Honor a cite, but if I

     2    could go back to the relevance issue?          She made a complaint in

     3    '15.   Remedial action was taken in '15.         The problem with

     4    Mr. Maddox was over with, so what some other person claims may

     5    have happened to them at some other point in time --

     6               THE COURT:     That's not what I said.

     7               MS. HARDY: -- is not relevant to the plaintiff.

     8               THE COURT:     That's not what I said.       What I said was

     9    that if in the investigation someone might have shared

    10    information that would be relevant to what occurred before Ms.

    11    Edwards resigned.

    12               MS. HARDY:     They did not share information that

    13    related to Tara Edwards and Malcolm Maddox.           That, I can

    14    affirmatively answer.       That was not -- it was about issues they

    15    had with Mr. Maddox which would have no bearing on her

    16    complaint about her issues with Mr. Maddox.

    17               THE COURT:     Okay.   I have the Upjohn case.       Give me a

    18    minute, please.

    19               (Pause)

    20               THE COURT:     Okay, so I think that the Upjohn case is

    21    talking about what happens when the client is giving

    22    information to the attorney, that the client that the

    23    information gives to the attorney is covered by the privilege.

    24    Is that accurate?

    25               MS. HARDY:     Yes.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1947 Filed 12/10/18 Page 62 of 138
                                                                                        62


     1               THE COURT:     All right.    Mr. Hanna, I already told you

     2    that I found your, umm, your footnotes to be overwhelming.                Is

     3    there a particular opinion that you want to direct me to that

     4    talks about the specific issue of whether statements made

     5    during an investigation that are reflected in an attorney's

     6    notes are discoverable?

     7               MR. HANNA:     Sure.   I mean, before we get into the

     8    waiver argument, Judge, can --

     9               THE COURT:     Can you actually just address the

    10    question before you go to what you want to tell me?

    11               MR. HANNA:     Sure.

    12               (Pause)

    13               MR. HANNA:     For example, in Upjohn, Upjohn stands for

    14    the proposition that plaintiff is entitled to the underlying

    15    facts of the investigation if you go to page 395 and 396.                We

    16    actually cited Upjohn.       Aside from Upjohn, I can give you other

    17    cases if you'd like.

    18               THE COURT:     Well, you're saying in Upjohn they said

    19    that the attorney/client privilege applied to statements made

    20    by corporate superiors it looks like, but I, obviously I

    21    haven't had a chance to really digest this opinion.             I'm just

    22    looking at it on the Bench now.

    23               MR. HANNA:     Yeah and if you go to page, umm, this is

    24    not a corporate superior, Judge.         This is, they are employees

    25    that defendants --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1948 Filed 12/10/18 Page 63 of 138
                                                                                   63


     1               THE COURT:     What page are you talking about?

     2               MR. HANNA:     Yeah, defendants do not represent these

     3    individuals, Judge.

     4               THE COURT:     What page did you say?

     5               MR. HANNA:     Yeah, 395 to 396, Judge.

     6               (Pause)

     7               THE COURT:     See, what I'm reading here is it says

     8    that the government could subpoena the witnesses, but that, so

     9    tell me what language you're saying?

    10               MR. HANNA:     I don't have the, I don't have the case

    11    in front of me, Judge, but I could give you other --

    12               THE COURT:     It says our decision, our decision of the

    13    communications by Upjohn employees to counsel are covered by

    14    the attorney/client privilege disposes of the case so far as

    15    the response of the questionnaire.

    16               MR. HANNA:     There's numerous cases that I've cited

    17    Judge that clarify that.

    18               THE COURT:     And I'm asking you that, yes, you did

    19    cite numerous and not all of them are precisely on point and

    20    some of them are in crowded footnotes and that's why I was

    21    asking you for a specific opinion that would address this

    22    particular issue.

    23               MR. HANNA:     So, okay.    You're scaring me here because

    24    I feel like if I don't give you one -- okay.           In Reinhard,

    25    Dow Chemical Company v. Reinhard which is an Eastern District
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1949 Filed 12/10/18 Page 64 of 138
                                                                                   64


     1    of Michigan case.

     2               THE COURT:     What's the citation?

     3               MR. HANNA:     2008 West Law, 2245007.

     4               THE COURT:     2004 West Law, 224?

     5               MR. HANNA:     5007.     It says the protection extends

     6    only to communication with the attorneys, but not the facts;

     7    that is, the communication of facts to an attorney does not

     8    shield those facts from disclosure.

     9               THE COURT:     But see, that's what they're saying.

    10    What they're saying is that you can, you can depose those

    11    witnesses and require them to testify about what they said, but

    12    you don't get to see their documents and that's actually what

    13    Upjohn says.     That didn't show anything.       I don't know what

    14    happened to that.

    15               MR. HANNA:     So I mean, we're not required to take

    16    what they're saying at face value, Judge, as far as what those

    17    communications had and whether they were or were not.             You

    18    know, first, defendant said --

    19               THE COURT:     No.     They're saying you don't have to do

    20    that, that you can actually subpoena the witnesses or notice

    21    the witnesses to testify and ask them about what they reported.

    22               MR. HANNA:     But these documents are highly relevant,

    23    they're discoverable.       The privilege does not apply, they're

    24    not their clients and, you know, we would object to that,

    25    Judge.    Let me pull up another case that hopefully can make it
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1950 Filed 12/10/18 Page 65 of 138
                                                                                   65


     1    clearer.    This investigation that they've conducted is the type

     2    of routine investigation that's done every day by HR personnel.

     3    You cannot circumvent the discovery of this information by

     4    having an attorney --

     5               THE COURT:     I understand your argument, but the

     6    Upjohn case does say what they said which is that the, you

     7    know, that the, umm, even though I'm saying this with reading

     8    limited portions of the opinion, but it does appear to say that

     9    communications to the attorney of the corporate employees was

    10    privileged, but that the witnesses could be subpoenaed to

    11    testify, but that the in --

    12               MR. HANNA:     I mean, there's the whole line of cases

    13    regarding the sword and shield where they're not permitted to

    14    use this investigation and the fact that they purportedly took

    15    effective remedial measures as a sword while simultaneously

    16    sheathing us from that discovery.         I mean, with what you're

    17    saying, Judge, then the motion to compel those text messages

    18    shouldn't be produced.       They could just ask those witnesses

    19    what they discussed with them.        You know, that could go --

    20               THE COURT:     That's not the same as the

    21    attorney/client privilege.

    22               MR. HANNA:     Would value --

    23               THE COURT:     So in terms of shielding the information,

    24    it's not that they're shield -- the information is shielded

    25    because the witnesses can be called to testify about whatever
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1951 Filed 12/10/18 Page 66 of 138
                                                                                   66


     1    they told the attorney.

     2               MR. HANNA:     And they could also be called to testify

     3    about whatever they texted each other on.

     4               THE COURT:     But the text messages don't enjoy the

     5    attorney/client privilege so that's a different animal.

     6               MR. HANNA:     And we would argue that there is no

     7    attorney/client privilege that protects these documents.

     8               THE COURT:     Okay, I just -- I understand that you

     9    feel on the spot, but at the same time this is your argument

    10    and there are, you know, some of the pages are half footnotes.

    11    Page 10 for example is just half footnotes --

    12               MR. HANNA:     I mean --

    13               THE COURT:     -- and so I'm just trying to get you to

    14    tell me, umm, I understand I see the narrow confidential

    15    communications and I understand the idea that the business

    16    advice is not covered, but they're saying that they gave legal

    17    advice and that the legal advice could be used to make business

    18    decisions.     I understand that if the attorney is not acting in

    19    the role of an attorney, that that's not covered by

    20    attorney/client privilege.        I'm asking you very specifically

    21    whether there's any opinion that you can cite to that says that

    22    your remedy isn't to depose the particular witnesses, it's to

    23    get the documents authored by the lawyer.

    24               MR. HANNA:     That issue was not specifically provided

    25    in their papers so I don't have a specific cite on that
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1952 Filed 12/10/18 Page 67 of 138
                                                                                   67


     1    argument.    That argument was not made.        I have --

     2                THE COURT:    Okay.

     3                MR. HANNA:    -- you know, and I understand now from

     4    working in front of you in the future I'm not going to cite all

     5    of these cases.      Some judges might want that and clearly you

     6    don't prefer that, so point taken, but --

     7                THE COURT:    No, it's not that I don't want all the

     8    case, but some of the cases aren't that -- their claim isn't

     9    that they gave business advice, their claim is that it's an

    10    attorney/client privilege and as you noted --

    11                MR. HANNA:    Well, that --

    12                THE COURT:    -- it really is a, umm --

    13                MR. HANNA:    That's just it --

    14                THE COURT:    -- a Court wants to proceed with caution

    15    before ordering the disclosure of documents that include legal

    16    advice from an attorney and so that's why I'm trying to get to

    17    any opinion that gets to that specific issue.

    18                MR. HANNA:    And point well taken, Judge, and we

    19    respect the attorney/client privilege and because of that we

    20    didn't even, we said alternatively if the Court would prefer,

    21    the documents could be produced in camera and the judge can

    22    decide --

    23                THE COURT:    But --

    24                MR. HANNA:    -- because at the end of the day, we

    25    don't have to listen to what they -- they want to classify it
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1953 Filed 12/10/18 Page 68 of 138
                                                                                     68


     1    as attorney/client privilege.        These sure look like

     2    investigations to me, but you can call it -- they can't just

     3    call it an attorney/client privileged communication and it's

     4    not an investigation and not produce these documents.             Malcolm

     5    Maddox was terminated weeks after these investigations.             They

     6    didn't call counsel an attorney by the way.           They said in their

     7    e-mail Scripps then brought an outside independent investigator

     8    who also found no evidence of further misconduct by Maddox

     9    after his 2015 discipline.        His 2015 discipline was the

    10    discipline of Tara Edwards, so these investi -- so that, so

    11    basically this case and mind you in ELCRA, you can only go back

    12    to three years, right, so you only go back at the time when

    13    this investigation was done and then what happened afterwards.

    14    So this investigation happened and what happened afterwards is

    15    what's relevant to this case and these investigations are what

    16    investigated, what happened after her complaint to see whether

    17    they took effective remedial measures.          It's, these are

    18    investigations and --

    19               THE COURT:     Okay.   Let me put it this way.       So I'm

    20    going to deny this request without prejudice and, umm, if --

    21    and I am going to suggest that you, umm, is there something

    22    that you wanted to show me?

    23               MR. HANNA:     Yeah, I mean, we've had the same issue

    24    before against University of Michigan in a case here and

    25    because we cannot determine whether it is truly attorney/client
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1954 Filed 12/10/18 Page 69 of 138
                                                                                   69


     1    privileged or not, there, magistrate Whalen ordered that the

     2    documents be produced in camera.         We would object --

     3               THE COURT:     I've done it before and I haven't seen

     4    Magistrate Judge Whalen's opinion that you're referring to, but

     5    there does need to be some sort of preliminary showing.

     6               MR. HANNA:     I think there is preliminary showing,

     7    Judge.    The e-mail they sent out concerning these

     8    investigations and the fact that the harasser, they

     9    investigated him regarding sexual harassment and then they

    10    fired him like a week or two later and they're saying oh, no,

    11    no, no, it wasn't because of that, it was because of this that

    12    we fired him.     Well, okay, but this is still discoverable.

    13    These investigations are the most important documents.

    14               THE COURT:     All right, so as I was saying, you can --

    15    I'm going to deny it without prejudice.          You have the ability

    16    to call the witnesses and since the witnesses have been

    17    disclosed.

    18               MR. HANNA:     They have not been disclosed, Judge.

    19               THE COURT:     Okay.   Ms. Hardy said they were

    20    disclosed.     Can you tell us who the witnesses are or where

    21    they've been disclosed?

    22               MS. HARDY:     I don't believe they have been disclosed

    23    to date, but we will, if they ask for them, we'll disclose them

    24    and we can disclose them right now if the Court would prefer.

    25               THE COURT:     If you could disclose them right now.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1955 Filed 12/10/18 Page 70 of 138
                                                                                   70


     1               MS. HARDY:     Umm, two points I'd like to make and

     2    while Mr. Davis is pulling up the names, I just went back to

     3    read the 2017 file from Danyelle Wright who's the attorney and

     4    she's the one who asked people to come forward if they had

     5    anything to say about Mr. Maddox.         She had Michelle Zackay who

     6    is the HR director at the station assist her in some of the

     7    interviews and Michelle Zackay created some interview notes

     8    along with Danyelle Wright's interview notes.           We assert that

     9    certainly the lawyers' notes are privileged as well as anyone

    10    who's functioning in conjunction with her as part of the

    11    investigation, but I just wanted --

    12               THE COURT:     You're saying the human resources

    13    investigation, that her notes --

    14               MS. HARDY:     No, no, no, no.     Not the human -- not the

    15    one that related to plaintiff.        Danyelle Wright in response to

    16    the Rideout conference decides that she is going to, she wants

    17    to --

    18               THE COURT:     I understand, but you're saying that the

    19    human resources employee took notes of the interviews with the

    20    employees and that the human resources' employee's notes are

    21    also privileged?

    22               MS. HARDY:     Yes.   If she's acting at the direction of

    23    counsel and is is part of the legal investigation, if she's

    24    assisting with it and her, she has been asked to participate at

    25    the direction of counsel and is being given direction of
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1956 Filed 12/10/18 Page 71 of 138
                                                                                   71


     1    counsel and is reporting to counsel what she has learned, her

     2    notes would also be privileged under Upjohn and its progeny.

     3               THE COURT:     I'm having a much harder time with that

     4    one.

     5               MS. HARDY:     We'd be happy to brief that, your Honor.

     6               MR. HANNA:     Judge, if that's the case, all of these

     7    investigations of big companies are in some way, shape or form

     8    within the directions of their in-house counsels.

     9               MS. HARDY:     Well, that's not true and this wasn't

    10    just in some way, shape or form, this was Danyelle Wright who

    11    came from Cincinnati to the station.          She is an employment

    12    lawyer with Scripps Howard and she conducted the, I don't even

    13    know if you'd really call it an investigation, but she is the

    14    one who asked people to come forward to hear if there was

    15    anything further about Mr. Maddox since the Tara Edwards

    16    complaint.

    17               THE COURT:     But the human resources employee who's

    18    taking notes is not including any attorney impressions.

    19               MS. HARDY:     Well, she is acting at the direction of

    20    counsel as part of counsel's investigation.

    21               THE COURT:     That doesn't necessarily cloak her in

    22    attorney/client privilege.

    23               MS. HARDY:     I believe it does under Upjohn.

    24               THE COURT:     Let me see.    Let me read something.

    25               (Pause)
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1957 Filed 12/10/18 Page 72 of 138
                                                                                   72


     1               MS. HARDY:     Your Honor, Mr. Davis was just clarifying

     2    that the principle is articulated in cases following Upjohn

     3    relying upon the Upjohn precedent, but not expressly

     4    necessarily addressed in Upjohn itself.

     5               THE COURT:     I'm sorry, I'm trying to read.

     6               (Pause)

     7               THE COURT:     All right, I am going to need further

     8    briefing on this and I would like the briefs to be no more than

     9    five pages each and please just direct me to the most salient

    10    legal authority.

    11               MS. HARDY:     Your Honor, there's one other

    12    investigation which is at issue in plaintiff's request and

    13    that's the 2018 investigation.        Now that's totally different,

    14    again, from '15 and from '17 and that was there was a draft

    15    complaint that had been forwarded to my client and my law firm

    16    was retained to provide legal advice to my client about legal

    17    risks and Ms. Sonja Lengnick conducted an investigation for --

    18               THE COURT:     Who is that?

    19               MS. HARDY:     Sonja Lengnick of our firm.

    20               THE COURT:     An attorney from your firm?

    21               MS. HARDY:     Yes.   She conducted an investigation to

    22    determine what advice to provide to our client with this

    23    pending lawsuit and that's another investigation that they're

    24    seeking.    That was strictly to provide legal advice to our

    25    client as to what --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1958 Filed 12/10/18 Page 73 of 138
                                                                                   73


     1               THE COURT:     And so there were no more interviews with

     2    any employees of --

     3               MS. HARDY:     No, there were interviews.       There

     4    definitely were interviews.        Ms. Lengnick went back and asked

     5    questions to determine whether, not to go back to Tara Edwards,

     6    but to determine whether any further problem had occurred with

     7    respect to Mr. Maddox that we should be aware of and that the

     8    client should take into consideration when it was determining

     9    how to assess the lawsuit and how to assess its workplace.

    10               THE COURT:     So how is that different?       How is that a

    11    different investigation?

    12               MS. HARDY:     Because there's a pending legal matter or

    13    about to be a pending legal matter and outside lawyers are

    14    hired to, to gather information and make legal assessments and

    15    advise our client.      I think that's like the most classic

    16    example of a privileged investigation because it is --

    17               THE COURT:     I guess let me ask you this.        Were you

    18    talking -- was she talking with like the HR personnel or people

    19    or was she again interviewing employees who had their own

    20    experiences?

    21               MS. HARDY:     Both.

    22               THE COURT:     Okay.    I think that then that that just

    23    needs to be covered by the same --

    24               MS. HARDY:     Brief?

    25               THE COURT:     -- brief because and I understand what
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1959 Filed 12/10/18 Page 74 of 138
                                                                                   74


     1    you're saying is that work product in pending -- so I

     2    understand the distinction, but to the extent that she is

     3    interviewing witnesses, the question is whether, not whether

     4    her impressions are relevant or are discoverable because of

     5    course her impressions and her advice is not discoverable, but

     6    to the extent that there were statements made, I do think

     7    number one, anyone who has, umm, Mr. Hanna has not asked for

     8    the identity of witnesses who are interviewed?

     9               MR. HANNA:     Of course we have.

    10               MS. HARDY:     I don't believe he has.

    11               MR. HANNA:     Judge, that's covered in numerous

    12    requests and interrogatories and I, we would have this part

    13    briefed because then this is part of the, the big issue that

    14    we're having here is that counsel for defendant is a witness, a

    15    material witness in this case.        This information is not

    16    protected and there's numerous case law that talks about

    17    communication if it's mixed with legal advice and business

    18    management decision is not covered.

    19               THE COURT:     I understand that --

    20               MR. HANNA:     They --

    21               THE COURT:     -- but I think what they're, what they

    22    said and I think that it -- if you're saying that any time a

    23    corporation hires a lawyer to provide legal advice that leads

    24    to someone being fired, had this that attorney becomes a

    25    witness, I just think that that just is not, that just doesn't
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1960 Filed 12/10/18 Page 75 of 138
                                                                                      75


     1    measure with my understanding of the law at all.

     2               MR. HANNA:     We'd be happy to brief that, Judge, and

     3    for example we have another case against their law firm where

     4    an investigation happened regarding discrimination.             They hired

     5    one law firm that investigated and then that company, that

     6    defendant hired counsel for defendants' law firm to represent

     7    them in that matter and that's classically how it's done where

     8    you hire --

     9               THE COURT:     And you're saying that the lawyer that

    10    gave the legal advice that led to the termination is now the

    11    witness?

    12               MR. HANNA:     It depends what -- see, it's tricky,

    13    that's why the Court would likely have to review because if

    14    this is legal advice, if the advice is fire Maddox, that's

    15    business decision.      You cannot circumvent an investigation that

    16    led to the termination of a harasser --

    17               THE COURT:     Okay.   All right, I'm not going get into

    18    that right now.      I do think that that's not compatible with my

    19    understanding of the whole idea of seeking legal advice.                 Even

    20    if that legal advice as defense said leads to a business

    21    decision, that doesn't mean that the legal advice now is not

    22    covered by attorney/client privilege.

    23               MR. HANNA:     Judge, if I could point you to some cases

    24    in the brief regarding that issue?

    25               THE COURT:     Okay.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1961 Filed 12/10/18 Page 76 of 138
                                                                                   76


     1               MR. HANNA:     Give me one second, please?

     2               (Pause)

     3               MR. HANNA:     For example, Mesa -- Musa-Muaremi and the

     4    quote is "The privilege does not, however, protect business

     5    decision advice even when that business advice is rendered by

     6    an attorney or an attorney is the one, is one of the

     7    participants in the business decision."          There's also --

     8    there's several other cases in that regard and there's also

     9    cases that talk about this very instance where some kind of

    10    legal action was initiated and then the attorney conducted an

    11    investigation that led to a business decision and even there --

    12               THE COURT:     Give me a citation.      That's what I asked

    13    you.

    14               MR. HANNA:     Certainly.    For that one, it would be

    15    Harding, 914 F Supp. At 1090.        There, they permit the

    16    deposition of outside counsel in a sexual harassment

    17    investigation conducted by the same after complaint was filed

    18    with New Jersey division of civil rights where the employer

    19    alleged the purpose of the investigation was to determine the

    20    factual basis of plaintiff's complaint.

    21               (Pause)

    22               THE COURT:     Okay.   That's actually not what this case

    23    is saying as I read it.       It says that the -- it said that the

    24    attorney's investigation clearly falls within the purview of

    25    attorney activity and finds that the investigator was acting as
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1962 Filed 12/10/18 Page 77 of 138
                                                                                   77


     1    an attorney for the purposes the attorney/client privilege.

     2               MR. HANNA:     For Harding?

     3               THE COURT:     Oh, it says that there's an order for a

     4    deposition -- yeah, this is going to have to be included in the

     5    supplemental briefing.

     6               MR. HANNA:     Would the Court mind if I point your

     7    attention to one more case that might --

     8               THE COURT:     No because, you know, me trying do this

     9    on the Bench and make a -- I think that this is definitely a

    10    very complicated issue that even though it was addressed and

    11    there are a lot of opinions cited, it really, the briefs I

    12    don't think did enough to really hone in on what we're talking

    13    about here, number one, that whether you're saying that the

    14    attorney's impressions from the first, the 2017 investigation

    15    are relevant and then there's the issue of the human resources

    16    and whether the human resources investigation is covered by

    17    attorney/client privilege and now we have you saying that the

    18    attorney who was -- that these attorneys are witnesses and that

    19    they were not providing legal advice, they were only simply

    20    providing business advice and it's not covered by the

    21    privilege.     The opinion that you just drew me to, it does look

    22    like the attorney was --

    23               MR. HANNA:     Deposed.

    24               THE COURT:     -- had to be deposed, but that the Court

    25    clearly said that his, his work, he was acting as an attorney
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1963 Filed 12/10/18 Page 78 of 138
                                                                                   78


     1    when he was conducting the investigation so --

     2               MR. HANNA:     We recognize that it's a complicated

     3    which is part of the reason we had so many cases and part of

     4    the reason, I'm just saying I think the Court should just

     5    review the documents.       I understand that I don't know if the

     6    Court will ever feel comfortable enough to just say go ahead,

     7    take it, I get that and that's why we said --

     8               THE COURT:     Whether or not I review the documents

     9    really has no -- it's not relevant whether I review the

    10    documents if they are protected by attorney/client privilege,

    11    then they can't be disclosed, so --

    12               MR. HANNA:     But they're saying they're protected by

    13    the attorney/client privilege.        They're, you know --

    14               MS. HARDY:     Your Honor --

    15               MR. HANNA:     -- they're not.     That's the whole thing,

    16    they can call that.

    17               THE COURT:     Okay, I'm not going to -- go ahead,

    18    Ms. -- I'm going to --

    19               MS. HARDY:     There's no basis for him asserting that

    20    we were providing business advice.         We're lawyers, we're

    21    employment lawyers.      We were hired to provide legal advice on

    22    employment questions.

    23               THE COURT:     I, I I, certainly understand your and the

    24    opinion, I didn't read this opinion --

    25               MR. HANNA:     Judge, if I may address that point?
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1964 Filed 12/10/18 Page 79 of 138
                                                                                   79


     1               MS. HARDY:     And then that the other issue that Mr. --

     2               THE COURT:     No because I'm going to have further

     3    briefing and I don't want to hear anymore argument on it.

     4               MS. HARDY:     The other issue that he's confusing and

     5    we'll address this in the brief, but there is a concept of, you

     6    know, and in sexual harassment cases, employers under, and

     7    particularly under Title Seven --

     8               THE COURT:     Is that something that won't be included

     9    in the supplemental brief that you have because it's almost,

    10    it's after four now and so --

    11               MS. HARDY:     I can say this very quickly.        We are not

    12    using this 2017 or '18 investigation as an affirmative defense

    13    or as a way to explain in the context of this legal action that

    14    we conducted an investigation --

    15               THE COURT:     I really -- okay, like I said --

    16               MS. HARDY:     -- and that's the shield and sword

    17    argument that he's referring to and we're not --

    18               THE COURT:     All right.    I'd like for that to be

    19    addressed --

    20               MS. HARDY:     -- using it as a shield.

    21               THE COURT:     -- in supplemental briefing and for us to

    22    go, to address Mr. Hanna, I am not seeing the relevance of any

    23    comparators, any other investigations covered by Mr. Murri.              I

    24    don't see how -- I'm not seeing the relevance of that at all.

    25               MR. HANNA:     I mean, that's a lot more relevant than
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1965 Filed 12/10/18 Page 80 of 138
                                                                                   80


     1    what they were requesting.        The fact that Mr. Maddox was, may

     2    have investigations concerning sexual harassment is not

     3    relevant to my client's sexual harassment claim?

     4               THE COURT:     That's -- you -- what I said was

     5    Mr. Murri.

     6               MR. HANNA:     The fact that --

     7               THE COURT:     You want every, you want files on every

     8    quote unquote "comparator".         You want a delineation of every

     9    sexual harassment investigation that Mr. Murri has been

    10    involved in --

    11               MR. HANNA:     Others.

    12               THE COURT:     -- in the full Scripps, you know, in the

    13    full corporation and again, since there's no allegation of

    14    similarly-situated employees been treated differently, I don't

    15    see the relevance of all of that and certainly not that it's

    16    proportional.     I don't see how that's going to make --

    17               MR. HANNA:     There is --

    18               THE COURT:     -- any more likely that Mr. Maddox

    19    sexually harassed Ms. Edwards and that the treatment that he

    20    received was not adequate to remove the hostile environment

    21    that she was suffering such that she was constructively

    22    discharged.

    23               MR. HANNA:     I -- we object, your Honor.       I -- we'll

    24    object to it.

    25               THE COURT:     Okay.     You have, I mean, I've told you,
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1966 Filed 12/10/18 Page 81 of 138
                                                                                    81


     1    but you haven't explained how that's relevant so I'm giving you

     2    the opportunity.

     3               MR. HANNA:     Sure.   All the cases say this stuff comes

     4    in.   They haven't provided one authority that says this type of

     5    stuff doesn't come in.       It's highly relevant.      It's

     6    discoverable.     It's discoverable for several reasons.          The

     7    fact --

     8               THE COURT:     Okay.   So I looked up your authority and

     9    I will give you an example of something that you've cited.               It

    10    says discrimination cases, this is the Bobo case, frequently

    11    turn on whether the plaintiff can identify one or more

    12    comparaties who are similarly situated in all relevant

    13    respects, the type of cases that allow comparator information

    14    address where there are allegations that similarly-situated

    15    people are treated differently.         I asked you at the beginning

    16    of this hearing whether that was your claim and you said no.

    17               MR. HANNA:     You're talking about comparators to the

    18    client, not to the harasser, so similarly-situated harrassers

    19    who are not star anchors who did a lot less sexual harassment,

    20    but weren't fired is highly relevant and that comes --

    21               THE COURT:     Star harrassers aren't a, you know,

    22    they're not a suspect classification so -- all right, I'm

    23    not --

    24               MR. HANNA:     You can conduct comparator evidence.

    25    Comparator doesn't have to be about the plaintiff.             It could be
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1967 Filed 12/10/18 Page 82 of 138
                                                                                   82


     1    about -- the defendant.       It could be about the harasser.

     2               THE COURT:     I haven't seen that and that's not what

     3    the opinions that you cited were addressing.           They weren't

     4    saying compared to other employers or other harrassers, it was

     5    the similarly-situated comparator analysis has to do with a

     6    claim that someone was discriminated in that they were treated

     7    differently than someone who is outside of their classification

     8    and that's not this case.

     9               MR. HANNA:     Similarly-situated plaintiffs who weren't

    10    discriminated against by star employees were treated

    11    differently.

    12               THE COURT:     That's not the suspect classification

    13    though.

    14               MR. HANNA:     I understand, Judge.

    15               MS. HARDY:     Your Honor, there's a fundamental

    16    difference between disparate treatment and hostile work

    17    environment.     The comparator analysis has nothing to do with

    18    hostile work environment.

    19               THE COURT:     That's what I, I said, so, umm --

    20               MR. HANNA:     Comparator evidence has been introduced

    21    in numerous hostile work environment cases across the country.

    22               THE COURT:     Okay.   So are you able to point to

    23    because I, I quoted the Bobo case.         The Bobo case is talking

    24    about similarly-situated employees.         Can you point to a sexual

    25    harassment case where the allegation is not made that someone
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1968 Filed 12/10/18 Page 83 of 138
                                                                                   83


     1    was treated differently than similarly-situated employees

     2    outside of their suspect classification in which comparator

     3    evidence was, was allowed?

     4               MR. HANNA:     Sure, one moment, Judge.

     5               (Pause)

     6               MR. HANNA:     If you look at Braud v. Geo Heat

     7    Exchangers, there it states defendant's actions taken in

     8    response to plaintiff's allegations and those of other

     9    employees is relevant to the claims before the Court.

    10               THE COURT:     I'm sorry, say that again?

    11               MR. HANNA:     Defendant's actions taken in response to

    12    plaintiff's allegations and those of other employees is

    13    relevant to claims before the Court.

    14               THE COURT:     That's saying comparator?

    15               MR. HANNA:     But it talks about defendant's action

    16    taken in response to other employees is relevant to the claims

    17    before the Court and that's exactly what we're saying.             The

    18    actions they took in response to other employees is relevant to

    19    the claims of the Court, before the Court.

    20               THE COURT:     Okay, this one doesn't -- just, okay.

    21    Can you give me the citation for that?

    22               MR. HANNA:     314 F.R.D., 386 and what I just cited for

    23    you, Judge, is on page 390.

    24               MS. HARDY:     Mr. Hanna's talking about adverse job or

    25    I'm sorry, not adverse job action, he's talking about remedial
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1969 Filed 12/10/18 Page 84 of 138
                                                                                       84


     1    action, did Scripps take appropriate remedial action as that's

     2    defined in light of a sexual harassment complaint.            That is not

     3    measured by what they do with respect to others.            It's all

     4    measured by whether or not their actions are reasonably

     5    designed to end the harassment, to remedy the problem.

     6               THE COURT:     Okay.   I'm trying to --

     7               MR. HANNA:     Not true --

     8               THE COURT:     What I -- so where, what page are you

     9    saying?

    10               MR. HANNA:     390, Judge.

    11               THE COURT:     390.

    12               (Pause)

    13               THE COURT:     This says that the harasser's personnel

    14    file is relevant.

    15               MR. HANNA:     Right, well, that is part of our request

    16    is the har --

    17               THE COURT:     That's not what I was referring to.            I

    18    was referring to you getting personnel files and other

    19    discovery regarding quote unquote "comparators" --

    20               MR. HANNA:     Right, I think --

    21               THE COURT:     -- and this doesn't relate to

    22    comparators --

    23               MR. HANNA:     Are you talking about where the --

    24               THE COURT:     -- and to any and all sexual harassment

    25    investigations involving Mr. Murri and you said that that
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1970 Filed 12/10/18 Page 85 of 138
                                                                                   85


     1    includes any investigation that Mr. Murri has been involved in.

     2               MR. HANNA:     I mean, for one thing, Judge, we don't

     3    even know how many he's done.        It could be just one other one,

     4    you know, and if you notice from the investigative file that we

     5    did get --

     6               THE COURT:     Okay, but you still have to show the

     7    relevance it and I'm not understanding the relevance of, umm,

     8    if you seek all documents related to all sexual harassment

     9    investigations that involve plaintiff, Mr. Maddox and Mr. Murri

    10    and you said that that includes, umm, all and I asked about

    11    Mr. Maddox.     We -- I think, umm, sort of exhausted that and

    12    that the question is whether the document from the other

    13    investigation, the 2017, 2018, you know, those two subsequent

    14    investigations are covered by attorney/client privilege, but in

    15    terms of all documents regarding all sexual harassment

    16    investigations that Mr. Murri has participated in, it's just

    17    not relevant and, umm, so.

    18               MR. HANNA:     I think a part of that case is on 390

    19    where it says defendant's actions taken in response to

    20    allegations and those --

    21               THE COURT:     The harasser's employment personnel file

    22    is relevant according to that case.

    23               MR. HANNA:     I understand that that was and that

    24    was -- it's the reasoning behind that, but that's fine.

    25               THE COURT:     Okay.   And then this, umm --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1971 Filed 12/10/18 Page 86 of 138
                                                                                   86


     1               MR. HANNA:     So just so we're clear, Judge, it appears

     2    you are denying the portion connect for Mr. Murri, but you want

     3    further briefings for the investigations related to Mr. Maddox;

     4    is that correct?

     5               THE COURT:     Yes, that's true and then the comparator

     6    evidence that you're talking about.

     7               MR. HANNA:     Oh, you do want it for that, too?         Okay.

     8               THE COURT:     No, I'm denying it for RFP 18 and 23

     9    because I don't see how comparator evidence is relevant in this

    10    case given the legal theories at issue here.           I think we've

    11    addressed the privilege log to some degree.           I will say I'm not

    12    understanding the allegation that the privilege log isn't

    13    specific enough because --

    14               MR. HANNA:     Well, as far as it being not specific

    15    enough, let me pull it up.        For example, 12-6-17 it just says

    16    Dave Giles (phonetic) which is one of their attorneys and it

    17    says investigation materials.        I don't know who he talked to.

    18    As far as the witnesses, they've never even been disclosed.

    19    Nothing has been disclosed about the 2017 and 2018

    20    investigation.     We received one e-mail where they refer to

    21    defense counsel as the outside investigators.           They don't even

    22    call them attorneys, they call them outside investigators were

    23    hired to investigate all wrong-doing after the January, 2015

    24    and then we saw that one e-mail and we said wait a minute,

    25    there's two other investigations, none of this is disclosed
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1972 Filed 12/10/18 Page 87 of 138
                                                                                   87


     1    anywhere.    It's not even in the privilege log.          Arguably

     2    they've waived all of their privilege regarding those

     3    investigations, so as far as the insufficient part of my

     4    privilege log motion to compel, it's because there's --

     5                THE COURT:    Ms. Hardy, why aren't there privilege

     6    logs concerning those investigations?

     7                MS. HARDY:    Because they're not otherwise

     8    discoverable, we're not required to disclose them on the

     9    privilege log and we have repeatedly for very solid reasons

    10    said that they're not relevant because plaintiff is gone from

    11    the workplace.     What may have happened with Mr. Maddox and some

    12    other employee after she's gone has nothing to do with her

    13    claim.

    14                THE COURT:    Okay.   Well, I'm going -- I don't know

    15    that and I, umm, and as I said earlier, to the extent that,

    16    umm, that the people who were interviewed during those

    17    substantive investigations, they could shed light on things

    18    that happened before Ms. Edwards resigned so you are going to

    19    need to supplement your privilege log.          Mr. Hanna asked for

    20    that and I understand that you're saying that it's not

    21    relevant, but that is again a unilateral determination that

    22    it's not relevant and I think Mr. Hanna does get, he does have

    23    the right to determine whether especially since Mr. Rideout or

    24    Reverend Rideout I think was referring to Ms. Edwards'

    25    allegations, to what at least what, who was interviewed during
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1973 Filed 12/10/18 Page 88 of 138
                                                                                   88


     1    that time period and who participated in the investigation and

     2    even if ultimately the materials are protected by

     3    attorney/client privilege, that doesn't mean that all the

     4    witnesses aren't subject to depositions or some sort of

     5    discovery.

     6                MS. HARDY:    And we've never contended that they're

     7    not.   In fact I expressed this, said earlier he's free to

     8    depose people to ask what they may --

     9                THE COURT:    Well, what I'm saying is that you need to

    10    augment the privilege log.        You need to supplement the

    11    privilege log to include the subsequent investigations.

    12                MS. HARDY:    Well, and we can identify them, but

    13    you're not suggesting I would believe that we identify anything

    14    that leads to content of investigations.

    15                THE COURT:    No, I said the privilege log needs to

    16    include the documents that you're saying are privileged from

    17    those subsequent investigations.

    18                MS. HARDY:    Well, you mean identify that there was an

    19    investigation conducted by Danyelle Wright in 2017 as a

    20    result --

    21                THE COURT:    Just like your privilege log says here he

    22    a document that is covered by attorney/client privilege because

    23    it's -- I don't have it before me, but I felt, I did think that

    24    this, the identifying information on the privilege log was

    25    sufficient, but you do need to include the documents that
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1974 Filed 12/10/18 Page 89 of 138
                                                                                   89


     1    pertain to the subsequent investigations that you're arguing

     2    are covered by attorney/client and work product privilege.

     3               MS. HARDY:     I'm not clear how to do that without

     4    revealing -- I mean, let me take an example, Sonja Lengnick's

     5    investigation.     She had an investigation report, she had an

     6    investigation notes.       I mean, clearly those haven't been

     7    produced or Bates labeled because we contend they're privileged

     8    and they're not part of the case.         I mean, I can describe them.

     9               THE COURT:     So you're saying you can include her name

    10    and investigation and, you know, you provide the descriptions

    11    to explain why you're withholding them.

    12               MS. HARDY:     Okay.

    13               THE COURT:     They should be part of the privilege log.

    14               MS. HARDY:     All right, we will do that.       Umm, I'm

    15    sure there will be a disagreement.         I mean, there's a line

    16    between describing them so that they understand that it was an

    17    investigation conducted by lawyers, you know, to provide advice

    18    to the client and saying she produced an investigatory report

    19    to the client describing what our conclusions were, but

    20    obviously --

    21               THE COURT:     That's not what you have on the privilege

    22    log now.

    23               MS. HARDY:     Well, I know.     We did --

    24               THE COURT:     The log is just a description of what it

    25    is that you're withholding.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1975 Filed 12/10/18 Page 90 of 138
                                                                                    90


     1               MS. HARDY:     Well, yeah.    As Mr. Davis is indicating,

     2    the line I'm struggling with, we don't want to walk into a

     3    waiver problem and yes, we can add even though I don't think we

     4    were obligated to do this before, but we'll do it at the

     5    Court's --

     6               THE COURT:     I don't agree.     You're withholding

     7    documents that he's requesting and you're saying that they're

     8    privileged and it's not your unilateral decision that they're

     9    not relevant because they did have some connection.             The

    10    termination did have some connection to Ms. Edwards because

    11    that, that later investigation was connected to Reverend

    12    Rideout's allegation so I think that Mr. Hanna doesn't have to

    13    take your word for it that it has no relevance whatsoever to

    14    Ms. Edwards.     I'm trying to find the privilege log.          Here it is

    15    right here.

    16               MS. HARDY:     I believe the obligation of the moving

    17    party is to, umm, if we assert relevance, we have a right to

    18    rely upon that until there's been a motion filed with the Court

    19    and a ruling of the Court that we're incorrect on relevance and

    20    that that objection --

    21               THE COURT:     Okay, I'm ruling that you're incorrect on

    22    relevance and you have here author, I've found it, the date,

    23    the author, the recipients, the subject and it just says things

    24    like e-mail with attachments and correspondence.            You have the

    25    RFP number and the, you know, the type of privilege.             To the
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1976 Filed 12/10/18 Page 91 of 138
                                                                                   91


     1    extent that you have said that these documents are privileged,

     2    then they should be included on the privilege log.

     3               MS. HARDY:     We will do that.     I'm just, I'm concerned

     4    about the fact that if the Court's going to rule on relevancy,

     5    I haven't had a chance to really address that issue, it's been

     6    predominantly Mr. Hanna and there are just sound legal reasons

     7    why what happens after the plaintiff leaves --

     8               THE COURT:     I thought that you did argue it and I

     9    addressed it.     You said that it has nothing to do with it

    10    because she was already discharged and what I've said more than

    11    once is that, you know, he doesn't know and I don't know to

    12    what extent after Reverend Rideout made his allegations any of

    13    the investigation had to, you know, reflected on what happened

    14    with Ms. Edwards, so to me it's, it's patently relevant or it

    15    has the potential, it's obviously has a potential that

    16    witnesses could have said things that are relevant so that

    17    would allow Mr. Hanna to then find out what documents they are

    18    and the very least find out who provided information to the

    19    investigators.     So I think that you have made your argument.

    20    I've heard it.     I've regurgitated it to you and I've told you

    21    why I think that that, the unilateral determination by the

    22    defense that these are not relevant is just not good enough.

    23               MS. HARDY:     All right.    We will supplement the

    24    privilege log.     We will identify within the bounds of what we

    25    think does not waive the privilege what Ms. Lengnick did, what
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1977 Filed 12/10/18 Page 92 of 138
                                                                                   92


     1    documents exist and what documents exist, the Danyelle Wright

     2    notes and the notes of the HR person, Michelle Zackay.

     3               MR. HANNA:     I mean, and they're going to --

     4               MS. HARDY:     And who was interviewed.       I mean, they --

     5    Sonja Lengnick did a full interview to determine I think and

     6    it's clearly she counsel providing, there's a pending case, we

     7    get retained as a law firm.        We asked what --

     8               THE COURT:     You have attorney/client documents on

     9    here on your privilege log.        All I'm asking to you do is do the

    10    same thing that you did otherwise.

    11               MR. HANNA:     You know --

    12               MS. HARDY:     All right, we will.

    13               THE COURT:     And to then of course have the

    14    supplemental brief that addresses some of the -- addresses the

    15    nuanced issues raised regarding whether the statements made are

    16    privileged to the investigators and whether the investigating

    17    attorneys, whether the HR notes are covered by it and, you

    18    know, there's obviously the --

    19               MR. HANNA:     Judge, obviously that goes up to the

    20    point in time where Maddox got terminated.

    21               THE COURT:     Yes, that's what I'm referring to.         Yes.

    22               MS. HARDY:     I'm sorry, what goes up until the point

    23    in time?

    24               MR. HANNA:     Investigation that was done up until the

    25    time he was terminated in case they're trying to say well this
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1978 Filed 12/10/18 Page 93 of 138
                                                                                        93


     1    was this investigation, but it's separate, but it's really

     2    about Malcolm Maddox being terminated because of this, you

     3    know.

     4               THE COURT:     That is definitely what I intended.            To

     5    the extent that the defendant is saying that the documents are

     6    privileged and that's obviously front and center of what we've

     7    been discussing, then the documents need to be identified on

     8    the privilege log.

     9               MR. HANNA:     Judge, as far as the briefing since we

    10    added a second section to it, do you think we should extend it

    11    to more than five pages of briefing?

    12               THE COURT:     No, I don't because I don't think -- I

    13    think that, that you can identify the case law.            I understand

    14    the arguments.     I already understand the arguments and I don't

    15    need for you to regurgitate that and I am asking you to

    16    exercise some discipline in applying and cite opinions that are

    17    directly on point.

    18               MR. HANNA:     And just for my fought benefit when you

    19    as far as footnotes, is there a parameter where you don't want

    20    them?    Do you want no footnotes?       Do you just want few?      I

    21    mean, I understand that you --

    22               THE COURT:     50 percent of your case law should not be

    23    in the footnotes or more than 50 percent of your case law

    24    should not be in the footnotes.

    25               MR. HANNA:     Fair enough.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1979 Filed 12/10/18 Page 94 of 138
                                                                                   94


     1               THE COURT:     Footnotes should not take up more than

     2    half of the page.

     3               MR. HANNA:     Okay, that's fair.

     4               THE COURT:     Footnotes should not include the

     5    central -- the central case law that you're relying upon should

     6    be in the body.      Something that is incidental, you drop in a

     7    footnote, about if you're relying on that opinion, it shouldn't

     8    just be footnoted and crowded and have, you know, in single

     9    space.

    10               MR. HANNA:     I just want to understand your preference

    11    and that's no problem.

    12               THE COURT:     You're saying my preference, but I'm

    13    telling you that from the perspective of someone who's trying

    14    to digest your arguments, it's just, it's really hard and I

    15    don't know any judge that wants, you know, the primary case law

    16    to be footnoted and I'm not the only one who would look at this

    17    as a clear attempt to circumvent the page limit.

    18               MR. HANNA:     I understand, Judge.

    19               THE COURT:     So I don't think that you should just

    20    interpret this as quote unquote "my preference", this is --

    21               MR. HANNA:     It's just, it was a -- it's a

    22    legally-complicated issue as evident by the fact that you

    23    wanted additional briefings and that's why I wanted to just

    24    give, put everything in there.

    25               THE COURT:     That might be true, Mr. Hanna, but you
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1980 Filed 12/10/18 Page 95 of 138
                                                                                   95


     1    need to find, you need to learn to edit and this is just way

     2    too much and it's way too much in the footnotes.

     3               MR. HANNA:     Understood.    Thank you, Judge.      Judge,

     4    should we discuss the briefing schedule?

     5               THE COURT:     I will.    I'm just trying to get through

     6    the rest because this is definitely a lot.           E-mails, is that

     7    where we are now?

     8               MR. HANNA:     And just for the record based on your

     9    prior order and the case law, we are permitted to go ahead and

    10    notice Ms. Sonja for deposition, correct?

    11               THE COURT:     No, I did not say that you can notice any

    12    attorneys for deposition.

    13               MR. HANNA:     Okay.     Well, we'll address that issue.

    14               THE COURT:     I said that you could subpoena the

    15    employees who were interviewed.

    16               MR. HANNA:     We discussed the case law regarding

    17    deposing the --

    18               THE COURT:     I understand that that's your position

    19    and I told you that that's not my understanding of the law that

    20    because someone is hired to give legal advice that leads to

    21    someone's termination, that that attorney is then turned into a

    22    witness.

    23               MR. HANNA:     I mean, the ABA is very clear on that and

    24    if it --

    25               THE COURT:     Again, Mr. Hanna, please brief it.         I've
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1981 Filed 12/10/18 Page 96 of 138
                                                                                        96


     1    heard it.

     2                MR. HANNA:    Understood.    Will do.

     3                THE COURT:    Okay.   So I think when it comes to

     4    e-mails, one problem is that you identify defendant's HR

     5    personnel as one of the custodians.         Ms. Hardy, is that part of

     6    the problem?     I understand that's part of the problem is the

     7    number of custodians who are identified?

     8                MS. HARDY:    May I allow Mr. Davis to respond?

     9                THE COURT:    Sure.

    10                MS. HARDY:    He handled the search and the review of

    11    names.

    12                MR. DAVIS:    Thank you, your Honor, and you're

    13    speaking of RFP 30 at this point?

    14                THE COURT:    Yes.

    15                MR. DAVIS:    Yes, well, there's two issues, yes.            So

    16    first he's noticed he wants to search all HR personnel

    17    nationwide which would be, yes, that's hundreds of employees

    18    likely.     That's definitely an issue, but even when we limit it

    19    to the, umm, we've identified in our response that we're going

    20    to do additional searches.        We've agreed to do an additional

    21    search to try to resolve this and we've limited it to the four

    22    HR people who could have any conceivable relation to the

    23    allegations in the case and even doing the limited searches

    24    that Mr. Hanna asked for, we have something like 75,000 e-mails

    25    that are responsive to those requests with Tara or Edwards and
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1982 Filed 12/10/18 Page 97 of 138
                                                                                   97


     1    Malcolm or Maddox and then those four words, sex, hostile work

     2    environment, so forth and as I've tried to explain to Mr.

     3    Hanna, the word sex in a newsroom environment, every police

     4    squadron talks about sexual assault is a hit and every e-mail

     5    that mentioned sexual orientation, there's just a ton of false

     6    positives here and it would be an immense effort to search

     7    through these for frankly questionable relevance since we've

     8    already turned over the investigation files, we've turned over

     9    anything that's conceivably of relevance and he just wants any

    10    e-mail that says the word sex and has Tara or Malcolm in the

    11    e-mail as well.      That alone just limited to our people is about

    12    75,000 e-mails at this point which is burdensome, overly

    13    burdensome.

    14                MR. HANNA:    Judge, we didn't ask for the word sex on

    15    its own.    We asked for e-mails that say Tara Edwards and the

    16    word sex.

    17                THE COURT:    Well, it says Tara and sex or Edwards and

    18    sex.

    19                MR. HANNA:    Right.

    20                THE COURT:    Malcolm and sex and Maddox and sex.

    21                MR. HANNA:    Right, so all of --

    22                THE COURT:    So as reporters they're saying that it

    23    could end up being --

    24                MR. HANNA:    So and in response to that e-mail that

    25    Mr. Davis sent me last night, I responded and said okay, well,
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1983 Filed 12/10/18 Page 98 of 138
                                                                                     98


     1    you've clearly done the search and you're telling me you get

     2    75,000 response e-mails, give me the breakdown, tell me which

     3    one of these so when you do Tara and sex you're getting 50,

     4    five, 100,000, whatever and then we could look at it and have

     5    discussion and say okay, well that one's probably too big,

     6    let's get rid of that, let's keep this and didn't respond to

     7    that and then the other thing that we asked is whether his

     8    electronic discovery expert conducted a service check?             In

     9    these types of, you know, electronic and, you know, we've done

    10    these on nationwide class actions with thousands of people and

    11    a lot of times you will get one e-mail produced to you 400

    12    times, right?     So when it -- I would guess that the, even the

    13    75,000 number, that's probably more like 10,000 once you copy

    14    all, you know, in the e-mail pages the fact that three of them

    15    are just running white pages in the add and each of those pages

    16    probably has okay or two lines of substantive into it, but

    17    regardless, we're not asking for a categorical search.             We're

    18    asking for a search limited, an advance search based on search

    19    terms and a combination of search terms and I think anything

    20    that has, that talks about Tara and some of the words that

    21    we've listed or Maddox and some of the words we've listed is

    22    highly relevant.      That said, I'm willing to further engage in

    23    this process and I asked them to give me the breakdown of the

    24    purported 75,000 and if we could look at that and have a

    25    conversation, then we can say okay, well, this one might be a
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1984 Filed 12/10/18 Page 99 of 138
                                                                                   99


     1    little too big, maybe we can narrow this one in this manner to

     2    make sure we're not getting as many miss-hits and go from

     3    there.

     4               MR. DAVIS:     Your Honor, my response --

     5               THE COURT:     I'm trying to figure out, so what would,

     6    what would, what type of documents -- why would the HR have all

     7    this?

     8               MR. HANNA:     Well, if they don't, then they're not

     9    going to have that many responsive e-mails.           They're the ones

    10    investigating these claims.

    11               THE COURT:     Well, there would be a loss of false hits

    12    maybe, but I'm just trying to figure out, I understand that the

    13    allegations are that Mr. Maddox sent some obscene, you know,

    14    messages to Ms. Edwards.

    15               MR. HANNA:     Among other things.

    16               THE COURT:     I'm trying to figure out what you're

    17    anticipating the HR people would have?

    18               MR. HANNA:     Well, if they're sitting there saying --

    19    look, at the end of the day they have not disclosed every --

    20    they say they've given us the investigative file?            I don't

    21    really know what's fully out there.

    22               THE COURT:     You don't answer my questions a lot,

    23    Mr. Hanna.     I asked you a specific question.        What are you

    24    anticipating that the HR department might have?

    25               MR. HANNA:     If there's an e-mail in the HR department
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1985 Filed 12/10/18 Page 100 of 138
                                                                                    100


     1     for example that says well, you know, Maddox, umm, in this case

     2     you should really fire him, you know, we messed up before when

     3     we had this other case, there was a guy couple years back,

     4     Maddox, and he said some of these terms are in there and we

     5     didn't fire him and it's causing this colossal mess, we knew we

     6     should have fired him for example.

     7                THE COURT:    So you're not at -- I mean, why not ask

     8     about e-mails or have you asked about e-mails regarding

     9     Mr. Maddox and Ms. Edwards?

    10                MR. HANNA:    Yeah.    I mean, well, this is that search.

    11     You can't ask for e-mails on a categorical manner and actually

    12     get a response.     You have to -- it wouldn't be fair to them

    13     because how are they going search -- they'd have to seven their

    14     whole pool which is kind of what I'm having to do in my issues

    15     in the Facebook.     They --

    16                THE COURT:    Well, let me ask them.       How would you do

    17     that?   How would you search for e-mails regarding the

    18     complaints that Ms. Edwards has about, you know, Mr. Maddox and

    19     any of the investigation?

    20                MR. DAVIS:    I believe that that search has been done,

    21     your Honor, and that's a different here now and I just want to

    22     be clear and I want to answer your question --

    23                THE CLERK OF THE COURT:       Mr. Davis, just make sure

    24     you turn the mic towards you so we can hear you.

    25                MR. DAVIS:    Yes.    First, I just want to be clear.         So
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1986 Filed 12/10/18 Page 101 of 138
                                                                                    101


     1     the request here is not limited to --

     2                THE COURT:    That's not what I asked you.        I asked you

     3     how did you go about getting the e-mails.          You have already

     4     turned over e-mails?

     5                MR. DAVIS:    I -- yes, I believe, I believe and I was

     6     not the person who did this, but I believe my understanding of

     7     how that search would be if you're talking about here we know

     8     who the HR people who would have been involved in, for

     9     instance, the Maddox investigation.         We can look through their

    10     e-mails in the relevant time frame that mentions Malcolm or

    11     Maddox.   This is far broader because this is anyone in --

    12                THE COURT:    I'm not asking you what that says.         I'm

    13     trying to figure how to get Mr. Hanna the discovery he needs so

    14     that can feel comfortable that you're not leaving out a

    15     significant number of e-mails and so you're saying that his

    16     search terms end up having 75,000 hits.          How can you assure

    17     Mr. Hanna that he has received the relevant e-mails?

    18                MR. DAVIS:    This is what I'd say, your Honor.         If he

    19     limits it to the HR people, the four HR people and we can limit

    20     it to the time frame, this is going from 2011 to the present.

    21     If we can limit it to the time of the investigation, 2015 and

    22     those four people, then I think that it would be a much smaller

    23     number that we could look through.

    24                THE COURT:    Well, obviously Mr. Hanna believes that

    25     since there were ongoing investigations, that it's going to be
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1987 Filed 12/10/18 Page 102 of 138
                                                                                     102


     1     relevant up until the time that Mr. Maddox was fired, so what

     2     about from 2000 -- from the time of the complaint, 2015 until

     3     Mr. Maddox was fired?

     4                MR. DAVIS:    I will reconfirm that we haven't already

     5     produced everything for those four HR people and if we haven't,

     6     then I think that that number would be far smaller and it would

     7     be manageable, but I believe that may have already been

     8     completed.    Like I said, the request that we're discussing --

     9                THE COURT:    I know that.     I'm not going backwards.

    10     I'm just trying to go forward and figure out how to get

    11     Mr. Maddox -- Mr. Hanna what he needs.

    12                MR. DAVIS:    If it's limited to the four people that

    13     we've identified here and is 2015 to the present, if it hasn't

    14     already been done, I think that's going to be a much smaller

    15     number and we can do that.

    16                THE COURT:    Would you use his search terms?

    17                MR. DAVIS:    I could use those search terms and if --

    18     I could use those search terms.        I would suspect and I'll tell

    19     the Court this, I would suspect because the people who he has

    20     included before included producers and that's who's getting all

    21     these e-mail blasts that mentions sex assault in Oakland County

    22     for instance.     Every day we're getting e-mails like that.             If

    23     it's limited to HR people, I suspect the number for those

    24     custodians will be lower, so I think that I could let him know

    25     how many are in that time frame and those four people.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1988 Filed 12/10/18 Page 103 of 138
                                                                                    103


     1                 THE COURT:   Oh, because what we talked about was,

     2     umm, it was -- the five custodians are, remind me of the five

     3     custodians.

     4                 MR. HANNA:   Yes.   So it's Malcolm Maddox, Mike Murri,

     5     Dave Manney, Edoardo Fernandez, Barbara Roethler, Glenda Lewis

     6     and the HR people and as far as what he's saying, I

     7     specifically said look, for because one of the custodians is

     8     Malcolm Maddox and I'm saying, you know, don't do the ones that

     9     have Malcolm and these things in there because obviously that

    10     might lead to a mis-hit, but these individuals and we need to

    11     go back as far as 2012, at least for the non-HR individuals

    12     because for example Mike Murri, the manager, if there's an

    13     e-mail there about Edwards harassment from him in 2013 and

    14     nothing happened in response to that e-mail, that shows that

    15     they had knowledge.

    16                 THE COURT:   Whose harassment?

    17                 MR. HANNA:   Edwards.

    18                 MR. DAVIS:   Edwards has admitted that she complained

    19     once about Maddox and she gave the date so I'm not sure what

    20     this is about.     This is the --

    21                 MR. HANNA:   It's not about her complaining, it's

    22     about him receive -- okay, so for example we deposed a former

    23     producer.     She testified that she advised her supervisor that

    24     Tara Edwards was being sexually harassed in 2014.            If you

    25     notice how they're wording their response, they're limiting it
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1989 Filed 12/10/18 Page 104 of 138
                                                                                    104


     1     to complaints made by plaintiff so if a third party said hey by

     2     the way you need to watch out, Maddox is sexually harassing

     3     her, they didn't give us that.

     4                THE COURT:    Then ask that question.       You need to ask

     5     that question --

     6                MR. HANNA:    That is --

     7                THE COURT:    -- and instead of searching for e-mails,

     8     because it's -- what you're saying is there was one person and

     9     you deposed that person.

    10                MR. HANNA:    That's correct.

    11                THE COURT:    Okay, so you can ask for evidence about

    12     any e-mail communication between that person and Mr. Murri in

    13     2014, but this is again, this is another type of fishing

    14     expedition that you want to just look to see whether anyone

    15     possibly made a complaint and to have this cast this wide net

    16     where as they said, Ms. Edwards said that she made her

    17     complaint in 2015.

    18                MR. HANNA:    Let's take a look at it, Judge.         So for

    19     example the first custodian is Malcolm Maddox.           If he has any

    20     e-mail that has the words Edwards and one of these other, you

    21     know, abrasive terms, I think that e-mail is discoverable and

    22     that's, that's what's at issue here.         The next custodian is

    23     Mike Murri, the manager.       If he has an e-mail that talks about

    24     Tara Edwards and one of these words, that e-mail's discoverable

    25     and that's all I need to --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1990 Filed 12/10/18 Page 105 of 138
                                                                                    105


     1                THE COURT:    You know what, there's relevance and

     2     you're saying discoverable.       There's relevance and then there's

     3     proportionality and again it's not a fishing expedition so

     4     you -- the very definition of what you said is there might be

     5     within, you know, from 2011 until 2018, there might be an

     6     e-mail that somebody sent to Mr. Murri saying that Mr. Maddox

     7     is harassing Ms. Edwards, but in order to do that, we have to

     8     get 75,000 e-mails.      That doesn't make sense and that's why we

     9     need to look at how we're going to and, you know, I think it

    10     goes without saying that discovery is not supposed to be

    11     perfect, but just casting that wide net to potentially find

    12     some diamond in the rough, some, you know, some needle in the

    13     haystack, it just doesn't make sense.

    14                MR. HANNA:    So how about we limit it, Judge, to from

    15     2014 until the date of Maddox's termination?

    16                THE COURT:    I think that we just said from 2015, the

    17     time of her complaint until the time of his, umm, termination.

    18                MR. HANNA:    I think it's highly relevant, Judge, if

    19     we could go back a little bit, at least one year because

    20     especially for and I can maybe limit it for that one year to

    21     one custodian which is the manager because I think it's highly

    22     relevant if in that one year prior to the complaint he was

    23     receiving notice of what was going on, not taking any action

    24     because they, you know, and then she finally complained

    25     herself.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1991 Filed 12/10/18 Page 106 of 138
                                                                                    106


     1                THE COURT:    Okay because you, but you only had one

     2     person who said that she made that complaint.           See, you're

     3     still -- it's still speculative.        It's still maybe somebody

     4     made a complaint.

     5                MR. HANNA:    I don't need to prove that discovery

     6     exists for me to request it.

     7                THE COURT:    That's true, but at the same time you

     8     can't go on a fishing expedition.

     9                MR. HANNA:    I mean, I think compared to their

    10     requests, Judge, this is limited to five custodians and in an

    11     advanced search of --

    12                THE COURT:    Five custodians plus four human resources

    13     personnel, so we're talking about nine custodians.

    14                MR. HANNA:    Yeah, their requests was for all current

    15     and former employees.

    16                THE COURT:    And I said that that was too broad.

    17                MR. HANNA:    No, their requests are granted for all

    18     current and former employees, all communications, all text

    19     messages, all e-mails and you've granted those requests.

    20                THE COURT:    Regarding what?

    21                MR. HANNA:    Regarding the text messages, regarding

    22     the e-mails, regarding a lot of things.          Regarding the social

    23     media.   It's for all current and former employees.           RFP number

    24     two which was granted --

    25                THE COURT:    For communicating with -- anyway, I'm
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1992 Filed 12/10/18 Page 107 of 138
                                                                                    107


     1     really exhausted by you saying you gave it to them because I'm

     2     really trying to take each individual request, you know, and

     3     analyze that and it really sounds like I'm talking to my child

     4     when it's well, you gave it to them.         It's just, it's not

     5     productive.     I'm trying to really get to relevant documents --

     6                MR. HANNA:    I'm not trying to sound like a child, but

     7     I'm just saying that I believe that --

     8                THE COURT:    Okay, I need to not, umm, I need to try

     9     to get a manageable amount of discovery.

    10                MR. HANNA:    I understand, Judge.       Again, I'm not

    11     trying to sound like a child, but I just think that that's

    12     reflective of what the Court sees as being relevant and

    13     discoverable.

    14                THE COURT:    Well, yeah, but each time you compare

    15     apples and oranges and I don't think that what you said is

    16     actually -- anyway, I'm not, I'm not trying to compare -- it's

    17     just not helpful and nothing that you said indicated 75,000

    18     e-mails and so the defense has explained why this has resulted

    19     in an over-inclusive and so I'm trying to narrow it down so

    20     that it's manageable.

    21                MR. HANNA:    Yeah, and --

    22                THE COURT:    And so you're saying that there are

    23     potentially other e-mails from 2014.         I don't see evidence of

    24     that except that you said that one person said that they

    25     mentioned it to or they reported it to the, umm, to Mr. Murri.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1993 Filed 12/10/18 Page 108 of 138
                                                                                    108


     1     I told you that you could include that person, any e-mails

     2     between that person and Mr. Murri dealing with, you know, her

     3     complaint, but in terms of --

     4                MR. HANNA:    It actually wasn't Mr. Murri, but --

     5                THE COURT:    -- any custodian or anything from 2014, I

     6     think that that is getting to a fishing expedition.

     7                MR. HANNA:    So, I mean --

     8                THE COURT:    I'm going to have to wrap this up

     9     somehow.

    10                MR. HANNA:    Well, what is the limitation that the

    11     Court --

    12                THE COURT:    So, umm --

    13                MR. HANNA:    From 2015?     Is that what the --

    14                THE COURT:    I asked you, so Mr. Davis said that from

    15     2015, you said from 2015 to 2000 -- to Mr. Maddox's termination

    16     was, did you just say with the four personnel?

    17                MR. DAVIS:    With the four personnel, your Honor, I

    18     believe that that would be a much smaller search because

    19     they're not likely to get --

    20                THE COURT:    Is Mr. Murri part of the --

    21                MR. DAVIS:    No.   He's the general manager, your

    22     Honor.

    23                THE COURT:    So, but why wouldn't his, any e-mails to

    24     him be relevant or included?

    25                MR. DAVIS:    Well, we did do -- I mean, he was one of
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1994 Filed 12/10/18 Page 109 of 138
                                                                                    109


     1     the custodians.     I mean, as I stand here, I can't tell you how

     2     many were in Murri's file.        I think his may be a little bit

     3     less.     What I know is that there were 75,000 e-mails.         There's

     4     about six, there's 10 custodians and it was about 75,000 or so

     5     e-mails.     Now like I said, I believe the HR people have less

     6     because one of the key reasons for this overbreadth is because

     7     the word sex or sexual or harassment which are the terms that

     8     he wants are very common in, umm, I just from the first

     9     custodian looked at, they're very common.          I could go back to

    10     Mr. Hanna and tell him this is how many are in Murri's e-mail

    11     box with these search terms and these are how many who are in

    12     the four HR people and maybe that will be a smaller number and

    13     we can figure something out.        For instance --

    14                 THE COURT:   You said, and what about Glenda, what's

    15     her name, Glenda?

    16                 MR. HANNA:   Glenda Lewis.

    17                 THE COURT:   Lewis.    So why do we need that from her,

    18     Mr. Hanna?

    19                 MR. HANNA:   She was one of the people that spread,

    20     you know, that perpetuated the hostile work environment with

    21     Mr. Maddox.    Ironically she's also -- well, that's why.           She's

    22     one of them, she's a very important witness and these are all

    23     of the people that I have.        I have Malcolm Maddox who's Malcolm

    24     Maddox.    I have Mike Murri who's the general manager.          I have

    25     Dave Manney who is in-house counsel.         I have Edoardo Fernandez
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1995 Filed 12/10/18 Page 110 of 138
                                                                                    110


     1     who is a manager at plaintiff's facility and Barbara Roethler

     2     who's the other manager at plaintiff's facility so I have three

     3     immediate supervisors, the general counsel, Malcolm and one

     4     witness or -- yeah.      Yeah.

     5                 MR. DAVIS:   Your Honor, Manney is not the general

     6     counsel.     I'm not sure who Mr. Hanna's talking about.

     7                 MR. HANNA:   I'm sorry, Dick Manney is also a manager.

     8     I was confusing him with some one else, so I have four

     9     managers, forgive me, I have four managers at her facility who

    10     are her direct report and that's all I've limited it to and I

    11     think the fact that her management has information or potential

    12     e-mails that talk about Tara Edwards and one of these words or

    13     Malcolm and one of these words is highly relevant.

    14                 THE COURT:   Well, it may or may not and that's the

    15     problem is whether or not these hits are going to be false hits

    16     or relevant hits.

    17                 MR. HANNA:   And I'm willing to --

    18                 THE COURT:   And that's why I've asked Mr. Davis what

    19     he did to assure that you covered the necessary information.

    20                 MR. DAVIS:   And let me take one step back, your

    21     Honor.     If the search term was Malcolm Maddox or Tara Edwards,

    22     that might be different, but there are lots of Taras and

    23     Edwards is a common name and I know for a fact that a lot of

    24     these hits are coming up with a different Malcolm who's on one

    25     of these e-mails.     If it was limited to the full name, I
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1996 Filed 12/10/18 Page 111 of 138
                                                                                    111


     1     suspect that would be a smaller number.          I think that the

     2     problem is when you're separating out variations of a name plus

     3     five variations of very, very common words, that's why we're

     4     getting the 75,000, in the news business, like I said.             So if

     5     we're going to have -- I would be willing to have a further

     6     conversation with Mr. Hanna.        I think that, you know, there's

     7     assumptions being made about, you know, how our electronic

     8     discovery is set up, but we can have that discussion off the

     9     record.   My point is is that it can be narrowed.

    10                THE COURT:    All right.     I'm going to say that this is

    11     one that you all need to meet and confer on.

    12                MR. HANNA:    Yeah, I would, just to make this simple,

    13     they're claiming 75,000.       Like I asked yesterday, just give me

    14     the breakdown, let me know --

    15                THE COURT:    That's why you're going to meet and

    16     confer.

    17                MR. HANNA:    And if the parties are not able to

    18     resolve that?

    19                THE COURT:    Then you can bring it back to my

    20     attention.

    21                MR. HANNA:    Okay.

    22                THE COURT:    I'll talk about, umm, because it's almost

    23     5:00 and we still have more to do and I have an interview

    24     waiting on me that was supposed to start at four.

    25                MR. HANNA:    I believe the remaining will be pretty
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1997 Filed 12/10/18 Page 112 of 138
                                                                                    112


     1     quick, Judge.

     2                THE COURT:    I'm sorry?

     3                MR. HANNA:    I believe the remaining will be pretty

     4     quick, the remaining issues.

     5                THE COURT:    Okay.    The text messages.

     6                MR. HANNA:    Yeah, we haven't gotten a single text

     7     message from defendant.       We've asked, we've limited it to a

     8     few, I mean, they're, you know, they've literally moved to

     9     compel what we've already produced.         They haven't produced a

    10     single text message for these key witnesses which are the

    11     manager Mike Murri, Malcolm Maddox who's Malcolm Maddox can

    12     Dave Manney, Edoardo Fernandez and Glenda Lewis.            Five

    13     custodians, you know, and there was two requests.            We've even

    14     limited the, umm, we've limited this request to reflect the

    15     same parameters that they requested for the text messages which

    16     is, namely, you know, things that are concerning Tara Edwards,

    17     Malcolm Maddox, the father of her child, her pregnancy, sexual

    18     matters, rumors, retaliation, harassment, any complaints others

    19     made regarding defendant and any document that the defendant

    20     believes relates to their defense of the plaintiff's claims.

    21     These are the exact --

    22                THE COURT:    Okay, now when you say text messages

    23     between these people --

    24                MR. HANNA:    Yep.

    25                THE COURT:    -- and relate it to harassment, sexual
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1998 Filed 12/10/18 Page 113 of 138
                                                                                    113


     1     matters.

     2                MR. HANNA:    That's the exact same request that this

     3     made for us.

     4                THE COURT:    And I told them that that was, umm, that

     5     this is not Tara Edwards and sexual matters, this is not

     6     Malcolm Maddox and sexual matters, this is related to as an

     7     individual category sexual matters.

     8                MR. HANNA:    No, we've literally produced text

     9     messages about her talking to current colleagues.

    10                THE COURT:    You're not paying attention to what I'm

    11     saying to you, Mr. Hanna.        You have A, Tara Edwards, B, Malcolm

    12     Maddox, C, the father, so those are relevant to this case, but

    13     then you have D, sexual matters and you're not saying sexual

    14     matters, that's an individual category.

    15                MR. HANNA:    Yeah.

    16                THE COURT:    So Mr. Murri and Mr. Manney could be

    17     having text messages with one another about sexual matters that

    18     has nothing to do with Tara Edwards or Malcolm Maddox.

    19                MR. HANNA:    That same information was compelled by

    20     defendants and it was produced by plaintiff.

    21                THE COURT:    I don't think that you're really

    22     listening to what I'm saying.

    23                MR. HANNA:    You're saying it's two third parties.

    24                THE COURT:    Two third parties talking about sex with

    25     people who have nothing to do with this case.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.1999 Filed 12/10/18 Page 114 of 138
                                                                                    114


     1                MR. HANNA:    Fair enough, Judge.      We'll limit it to

     2     sexual matters relating to them.

     3                THE COURT:    And rumors, so it's --

     4                MR. HANNA:    Rumors relating to plaintiff and Malcolm

     5     Maddox.

     6                THE COURT:    Okay.     I think that the problem that I

     7     understand that, umm, one of the problems is that they're

     8     talking about their custody and so can someone speak to that?

     9                MR. HANNA:    Yeah --

    10                THE COURT:    No, I wanted the defense to speak to the

    11     issue of custody of this information.

    12                MR. DAVIS:    I will do that, your Honor, but if I

    13     could go back at the end and discuss some of the other issues

    14     that Mr. Hanna brought up because it is important, but as far

    15     as custody, as we've stated, Murri, Manney -- I'm sorry, Murri,

    16     Fernandez and Lewis -- I have to back up.          First, your Honor,

    17     this is -- I actually have to address this first.            The actual

    18     request and this is important --

    19                THE COURT:    Okay.     Can you please address custody

    20     because I, I, I asked for the custody issues.

    21                MR. DAVIS:    I do, your Honor, but this is why it's

    22     important.    The request was for any text messages sent or

    23     received by the custodians concerning or related to Tara

    24     Edwards or Reverend Rideout.        That was all that was requested

    25     and we asked the custodians, the people who are still our
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2000 Filed 12/10/18 Page 115 of 138
                                                                                     115


     1     employees, Murri, Manney and Lewis, to search for any text

     2     messages related to Tara Edwards and they reported that they

     3     don't have any so we've responded to that -- I'm sorry,

     4     Fernandez, right, and Dave Manney is no longer an employee.                We

     5     asked him anyway if he would look and he did look and he

     6     reported he has none about Tara Edwards and Malcolm Maddox, the

     7     issue with him is we don't have custody of his cell phone.                He

     8     was terminated.     He, assuming he has a company cell phone

     9     which, he was not at the station when he was terminated.             We

    10     don't have custody of his cell phone.         We don't even know where

    11     he is.   Mr. Hanna has made it clear he can't even find Malcolm

    12     Maddox to subpoena him, but somehow we're supposed to have

    13     custody of the cell phone.       We don't even believe he's in the

    14     state, so clearly if he can subpoena Maddox, he can ask Maddox

    15     to turn over the text messages or ask him to turn over the cell

    16     phone, but our obligation is limited to what we have in our

    17     possession, custody or control and we don't have access to the

    18     cell phone, so I'm not sure what else there is to do on that.

    19                THE COURT:    So you're saying that you have no text

    20     messages from Murri, Manney, Fernandez or Lewis, that they've

    21     checked and they have no text messages that regard or regarding

    22     Tara Edwards or Malcolm Maddox?

    23                MR. DAVIS:    Regarding Tara Edwards which is what was

    24     asked for, your Honor.      The request right here, I mean, this is

    25     what -- this is --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2001 Filed 12/10/18 Page 116 of 138
                                                                                     116


     1                 MR. HANNA:   There's two requests.       There's 31 and 40.

     2     You're looking at 31.      If you look at 40, it has that

     3     specifically in there and Judge, these are third parties.                You

     4     cannot ask a third party to, to search for you and say hey did

     5     you look -- I mean, the order that was compelled for us, we

     6     have to search it, we have to, we have to give an account to

     7     defendants how it was searched --

     8                 THE COURT:   That's -- you know, again, you, you --

     9     please tone it down.

    10                 MR. HANNA:   I just want the same treatment for both

    11     sides and I would ask that they provide a log --

    12                 THE COURT:   I know, I know, Mr. Hanna.        I know that

    13     you think that I've treated you unfairly.          I have not -- I've

    14     tried to be as fair as possible and I have given -- I have

    15     demanded things of the defense that they didn't want to

    16     disclose.     I have narrowed their discovery requests and, umm, I

    17     need you to tone it down.

    18                 MR. HANNA:   Sure.    Judge, if we go to the company

    19     handbook --

    20                 THE COURT:   So, umm --

    21                 MR. HANNA:   If I may --

    22                 THE COURT:   -- Mr. Davis, you were looking at 40?

    23                 MR. DAVIS:   And again, Mr. Hanna is just expanding

    24     beyond what 40 asked for.        It's text messages that are, umm,

    25     that were between these individuals named that regarding
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2002 Filed 12/10/18 Page 117 of 138
                                                                                    117


     1     investigation into plaintiff's 2015 allegations of sexual

     2     harassment, sexual misconduct, discrimination and/or

     3     retaliation, so 40 is also limited to the investigatory

     4     documents and as we've stated, we've turned over all the

     5     investigatory documents.       I can confirm that none of those

     6     are -- I can reconfirm that none of those are text messages,

     7     but we've turned all of those over.         What the issue is here and

     8     this is what's important to say, he's unilaterally expanding

     9     the scope, from what he said because he had to turn over, so

    10     now he wants us to turn over things about sexual matters and

    11     rumors that don't have anything to do with Edwards?

    12                THE COURT:    Okay, let me find this again so I can

    13     look at the specific wording.

    14                MR. DAVIS:    It's docket number 31-6 if that helps,

    15     your Honor.

    16                THE COURT:    It does help.

    17                MR. DAVIS:    And it's page ID 862.

    18                MR. HANNA:    Internally page 28 of the --

    19                (Pause)

    20                THE COURT:    Okay.    It does say in 40 regarding

    21     investigation into plaintiff's 2015 allegations of sexual

    22     misconduct and retaliation and then for 23?

    23                MR. HANNA:    31, Judge.

    24                THE COURT:    31?

    25                MR. DAVIS:    That's page 856, page ID 856.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2003 Filed 12/10/18 Page 118 of 138
                                                                                    118


     1                MR. HANNA:    Judge, our position is those terms are

     2     encompassed --

     3                THE COURT:    All text messages sent related to Tara

     4     Edwards or Reverend Rideout and the answer to all those except

     5     for Malcolm Maddox is none?       Is that your answer?

     6                MR. DAVIS:    For Tara Edwards, yes.       We had a, we

     7     objected to Rideout on relevance, but I think, yeah --

     8                THE COURT:    Okay.

     9                MR. DAVIS:    -- but for Edwards, then certainly, yes.

    10     For everyone except for Maddox who we don't have his phone, the

    11     answer is no.

    12                THE COURT:    Okay.    So are you saying that the text

    13     messages regarding Reverend Rideout don't concern Ms. Edwards?

    14                MR. DAVIS:    Well, our position has been, your Honor,

    15     and I don't know if you've ruled on this yet, but --

    16                THE COURT:    No, I haven't, but I'm saying that you're

    17     saying that the text messages regarding Reverend Rideout are

    18     irrelevant and I'm asking you whether any of them relate to the

    19     allegations Ms. Edwards made.

    20                MR. DAVIS:    Your Honor, yeah, my answer if it related

    21     to Edwards, we didn't withhold anything because Rideout's

    22     mentioned in addition to Edwards and we made that clear in our

    23     reply brief so if Edwards, it's Edwards and Rideout, then it's

    24     covered by the Edwards assertion there is nothing.            If what

    25     they're now asking for is things about Rideout unrelated to
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2004 Filed 12/10/18 Page 119 of 138
                                                                                    119


     1     Edwards, that's clearly irrelevant.         So we've addressed that in

     2     our reply, your Honor, so that would be the answer.

     3                THE COURT:    Mr. Hanna?

     4                MR. HANNA:    Which part would you like me to address,

     5     Judge?   The Rideout?

     6                THE COURT:    Well, first all they're saying they have

     7     no text messages and Malcolm Maddox is nowhere to be found, but

     8     that the individual custodians other than Mr. Maddox that you

     9     referred to don't have text messages regarding Ms. Edwards.

    10                MR. HANNA:    Yeah, that's because they never searched,

    11     Judge.   They -- we didn't get a single text message in response

    12     to defendant's recovery request.        They just asked third parties

    13     hey, do you have responsive texts.         According to their company

    14     handbook, defendant reserve the right to monitor, access, read,

    15     disclose and use any information on the equipment at any time

    16     and without prior notice.       Mind you, Judge, we've limited this

    17     request to the company, not their private cell phone.            The

    18     equipment must also be returned at the time an employee leaves

    19     the company.    They've clearly failed to secure his.

    20                THE COURT:    Well, so whether they failed this their

    21     procedure to secure the, Mr. Maddox's cell phone or not, if

    22     they don't have the cell phone, then they don't have it.

    23                MR. HANNA:    Yeah and that's a spoliation issue and

    24     we'll deal with them.

    25                THE COURT:    I actually, umm, you're saying that they
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2005 Filed 12/10/18 Page 120 of 138
                                                                                    120


     1     didn't turn over a single text message.          I'm not sure that I

     2     would assume that any of these individuals would be discussing

     3     the investigation by text message.         I would have course assume

     4     that there would be some e-mails, but I will ask the defense

     5     what steps did you take to assure that Mr. Manney,

     6     Mr. Fernandez, Ms. Roethler, Glenda Lewis, that they have no

     7     text messages referencing Ms. Edwards or Mr. Maddox or this, or

     8     her allegations?

     9                MR. DAVIS:    Like I said, your Honor, for the three

    10     current employees would just asked them to review their own

    11     text messages similar to the way Ms. Edwards was asked to

    12     review her text messages for anything responsive and they said

    13     there was nothing, so no, we did not impound their phones and

    14     do it for them, but there is no -- he's cited nothing to

    15     suggest that you're supposed to do that.          This was a very

    16     simple search.     They're not -- we weren't asking them to sort

    17     by relevance; do you have any texts about Edwards, very simple.

    18     Manney is not even our employee so that was wholly gratuitous,

    19     but we asked him the same thing.        Manney's now in New York with

    20     a different station.

    21                THE COURT:    Okay, so --

    22                MR. DAVIS:    And Roethler was not one of the people on

    23     this list here, so.

    24                THE COURT:    I'm sorry, who wasn't?       Roethler is on --

    25                MR. DAVIS:    I believe he mentiioned --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2006 Filed 12/10/18 Page 121 of 138
                                                                                    121


     1                 THE COURT:   -- oh, that's 35.      I'm sorry, I'm looking

     2     at the wrong one.

     3                 MR. HANNA:   Judge, the difference between Edwards

     4     doing this search and these third parties is Edwards is the

     5     plaintiff and I'm asking the defendant.          I'm not asking -- if

     6     defense counsel doesn't want to, that's similar to saying that

     7     I don't have to, but that's not -- there's a difference between

     8     that and asking Tara or asking the defendant so somebody that

     9     the defendant can be held liable for their representation.               It

    10     doesn't have to be counsel, it could be whoever, but to ask a

    11     third party is not proper especially when it is in your custody

    12     and control so they have not done the search.

    13                 MR. DAVIS:   Your Honor, they're not a third party,

    14     they're our employees and we asked them.          I mean, again, if

    15     Mr. Hanna had cited any authority suggesting that you can't

    16     just ask your employees to produce documents, that's going to

    17     really increase the cost of an investigation because you have

    18     to have a lawyer go in and physically pull it out?            That's not

    19     what the law is.     We asked our employees to search their files;

    20     they did so.    He has to basis to suggest, particularly when he

    21     hasn't even deposed them yet that they have not properly done

    22     that search or they have withheld something.           He has no basis

    23     for that.    It's been searched and there's nothing.

    24                 THE COURT:   Okay.    I'm going to deny it without

    25     prejudice, but Mr. Hanna, you can ask these witnesses at their
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2007 Filed 12/10/18 Page 122 of 138
                                                                                     122


     1     depositions whether they engaged in any text messages and what

     2     steps they took to search for any text messages.            If it turns

     3     out that there, that they have not done an adequate job of

     4     checking their text messages or if they are testifying to text

     5     messages that weren't disclosed, then we can look further.

     6                MR. HANNA:    I would object to that, Judge.        I think

     7     that --

     8                THE COURT:    Well, you can certainly objection to

     9     everything to Judge Borman --

    10                MR. HANNA:    Okay.

    11                THE COURT:    -- and I'm sure that you will.

    12                MR. HANNA:    The remaining items are the items, Judge,

    13     that counsel for defendant conferred and said they would

    14     produce and then they didn't actually end up producing it.

    15     They indicated that they would amend RFP 42, interrogatory one

    16     and interrogatory six.

    17                THE COURT:    I'm sorry, I thought that I was --

    18     that's -- I have text messages, okay, requests agreed to.                All

    19     right.    Who's going to speak to that from the defense?

    20                MR. DAVIS:    I can, your Honor.

    21                THE COURT:    Did you agree that you're going to --

    22                MR. DAVIS:    Yeah, let me address that.        First, let's

    23     talk about the interrogatories.        Mr. Hanna, he served

    24     interrogatory number and I don't know if your Honor needs to

    25     pull it out, but it basically says please identify all people
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2008 Filed 12/10/18 Page 123 of 138
                                                                                    123


     1     that you believe are going to have substantive evidence

     2     regarding the claims and allegations in this case and we

     3     provided a list.     The protective order finally got entered and

     4     then we produced all the addresses that were on that list.               It

     5     seems like what Mr. Hanna's saying now is that we should have

     6     expanded our list to include additional people that he wants to

     7     add to the list, but that's, that's not what we agreed to.               We

     8     agreed to give him the addresses that were not on the

     9     unprotected version of interrogatory one, so if he wants to

    10     file a new request for additional names, go ahead, but we've

    11     responded to interrogatory one.        We've done what was asked.

    12                MR. HANNA:    Judge, these are the people they

    13     identified on their witness list.         This is not my people, these

    14     are the people they identified on their witness list that are

    15     current and former employees.        They indicated in their witness

    16     list they're going to use testimony at trial, but they haven't

    17     given that information aside from the additional individuals

    18     that came out today regarding these other investigations that

    19     were interviewed and had notes that also need to be included.

    20                MR. DAVIS:    Your Honor, this is a different question.

    21     Now is he saying that our interrogatory one response which

    22     asked for a subjective impression of the defendant, we think

    23     that a lot of these witnesses are irrelevant.           This is a

    24     completely different issue.

    25                THE COURT:    Okay, so it says I at four.        So in the
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2009 Filed 12/10/18 Page 124 of 138
                                                                                    124


     1     e-mail you said we will provide a revised interrogatory

     2     response to RFP one with the contact information.

     3                MR. DAVIS:    Correct, and everybody who is --

     4                THE COURT:    They're saying that you did that.

     5                MR. DAVIS:    Everyone who was previously identified in

     6     interrogatory one without an address, we provided the

     7     addresses.    What Mr. Hanna's saying is that we should have

     8     added new names to the list and that's a completely different

     9     issue.    That's not before the Court.

    10                THE COURT:    And Mr. Hanna, what new names are you

    11     saying?

    12                MR. HANNA:    Well, they've listed 19 names on their

    13     witness list:     Timothy Dye, Lisa Gass, Michael Glover, Jeremy

    14     Johnson, Chris Jones, Jim Kiertzner, Tim Kochenderfer, Ann

    15     Marie LaFlamme, Erin McDonald, Jordan Nagel, James Norber.

    16     Nate Penn, Ramone Rosario, Nima Shaffe, Carol Spann, Sarah

    17     Willets-Klinger --

    18                THE COURT:    I -- I --

    19                MR. HANNA:    I can provide them the names later,

    20     judge, but they've --

    21                THE COURT:    I'm trying to open the answers to

    22     interrogatories.     So this motion doesn't say what the

    23     interrogatories request and unfortunately this is not

    24     opening -- oh, here it is.

    25                MR. HANNA:    Would you like me to read it, Judge?
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2010 Filed 12/10/18 Page 125 of 138
                                                                                    125


     1                 THE COURT:   Nope.    Okay, so it says identify the

     2     name, telephone number, et cetera of anyone who has knowledge,

     3     so Mr. Davis, why wouldn't you include the, everybody who's on

     4     the witness list?

     5                 MR. DAVIS:   Your Honor, this is comparing apples and

     6     oranges.     When we do a witness list, we include every name

     7     that's basically popped up anywhere in discovery because we

     8     don't want to be locked out later if we discover something

     9     relevant.    That's a different question than what we agreed to

    10     which is the answer to interrogatory one, we didn't give the

    11     addresses, now we have a protective order and we gave him the

    12     addresses so that's all that was really intentioned.            If he

    13     wants to send a second interrogatory request asking for the

    14     addresses of other people on the list, that's different and

    15     we'll address that at that point, but that's not what's before

    16     the Court and this is just a unilateral attempt to expand

    17     what's actually before the Court and it's really not

    18     appropriate so we have done what we said we were going to do

    19     with respect to interrogatory number one.

    20                 MR. HANNA:   Judge, this is seriously curtailed

    21     discovery.    They -- first of all they didn't give the address

    22     and contact information of these individuals after the

    23     protective order, they gave it four, five months after the

    24     protective order after we moved to compel it and the same day

    25     as their response.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2011 Filed 12/10/18 Page 126 of 138
                                                                                    126


     1                THE COURT:    Okay, but those people are not at issue.

     2     It's the additional people that were included on the witness

     3     list.

     4                MR. HANNA:    Right.    I mean, interrogatory number one

     5     says identify name, address, telephone number, place of

     6     employment, job title of any person who has, claims to have or

     7     whom you believe may have knowledge or information pertaining

     8     to any fact alleged in the pleadings.         They've identified

     9     these -- these aren't even people I'm asking for that they

    10     don't think are relevant.       These are people they've admitted

    11     are by virtue of the fact that they've included them in their

    12     witness list and they don't want to give us their contact

    13     information.

    14                THE COURT:    So Mr. Davis, there is a continuing duty

    15     to supplement an interrogatory.        Why not, if you've included

    16     the people on the your witness list, why not augment your --

    17     why not supplement your interrogatory?

    18                MR. DAVIS:    Your Honor, to the extent that like I

    19     said to the extent that there are any names added to the

    20     witness list that are added because we think it's, they have

    21     information about the case as opposed to as I'm sure your Honor

    22     knows we don't want to waive a witness, so the witness list is

    23     probably broader than we the might be responsive to

    24     interrogatory one so if there are any people on

    25     interrogatory -- I'm sorry --
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2012 Filed 12/10/18 Page 127 of 138
                                                                                    127


     1                THE COURT:    But you think that this person may have

     2     knowledge or information because you've included them on the

     3     witness list.

     4                MR. DAVIS:    It's witness, about the allegations in

     5     his complaint which is not the same thing as what's on the

     6     witness list, but no, we will supplement, your Honor, to the

     7     extent that we believe that any of the new names on the witness

     8     list are responsive to interrogatory one, then we'll

     9     supplement.

    10                THE COURT:    Why don't you just include the

    11     information?    If you've included them on the witness list, why

    12     not provide Mr. Hanna with the information?

    13                MR. DAVIS:    We will.    We will, your Honor.

    14                THE COURT:    You're saying to the extent that they

    15     have something relevant.       I'm just saying --

    16                MR. DAVIS:    Your Honor, if they don't have anything

    17     relevant and we have their addresses, then we'll provide them,

    18     but we may not.     I know some of these names are people that

    19     Tara Edwards mentioned in her deposition and we may not have

    20     that information.

    21                THE COURT:    Well then include that.       You say, you

    22     know, include that.

    23                MR. DAVIS:    We'll include it, but if we don't --

    24                THE COURT:    If you know their identifying

    25     information, then provide it.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2013 Filed 12/10/18 Page 128 of 138
                                                                                    128


     1                MR. DAVIS:    We will do so.

     2                THE COURT:    Supplement and provide it.

     3                MR. DAVIS:    And we will do so, your Honor.

     4                MR. HANNA:    Finally, Judge, the defendant indicated

     5     that they would amend request for production 42 and they did

     6     not do that or supplement I should say, request for production

     7     42 and they've not done that.

     8                MR. DAVIS:    And that one's bound up.       I believe we

     9     said specifically that we will address that as part of RFP 30

    10     and RFP 30 is where we're at right now with all those e-mail

    11     hits so that's, that's something that we are still trying to

    12     resolve.    So it's right in the meet and confer letter that

    13     Mr. Hanna attached.      We said that we'll supplement that in

    14     response to RFP 30 and that's still at issue here, so, umm --

    15                MR. HANNA:    We didn't move to compel this because

    16     they said they were going to supplement it and then they didn't

    17     supplement it.

    18                MS. HARDY:    And we're still going to provide it, your

    19     Honor, but we need to figure out this RFP 30 issue because --

    20                MR. HANNA:    This is not limited to e-mails though.

    21     This is beyond, this is not just e-mails.

    22                THE COURT:    This is all documents concerning

    23     referencing Malcolm Maddox's promotions, reassignments,

    24     disciplinary history, basis for any reprimand or discipline.

    25     What does this have to do with e-mails?
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2014 Filed 12/10/18 Page 129 of 138
                                                                                    129


     1                MR. DAVIS:    We've -- your Honor, let me pull up what

     2     he's talking about in the meet and confer because again, we've

     3     turned over the responsive documents.         I'll pull this out, your

     4     Honor, I'm sorry.

     5                MR. HANNA:    They said for RFP 42, the discovery

     6     response to RFP 30 covers any documents or any conceivable

     7     relevance of this case based on their relevance definition, but

     8     then they said nevertheless, we will agree to do a revised

     9     search based on the language below for the managerial RFP 30

    10     custodians for RFP 42.

    11                MR. DAVIS:    Which is what I just said, your Honor.

    12     That was the limit of what we could agree to and it was in

    13     connection with RFP 30 which is still at issue.           That's

    14     precisely what I just said and like I said, as part of the

    15     figuring out RFP 30, that's what I, that's what I will produce

    16     anything that's responsive, but it's tied up to --

    17                MR. HANNA:    But it's not limited to e-mails.

    18                THE COURT:    But you did provide responsive

    19     information, but you --

    20                MR. DAVIS:    But to the extent that he's got these

    21     additional e-mail searches, your Honor, it's called fishing

    22     expedition, but once we've narrowed it down if there's any

    23     e-mails in the managerial custodians there that are in addition

    24     to what's already been produced, then that's what I agreed to

    25     produce.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2015 Filed 12/10/18 Page 130 of 138
                                                                                    130


     1                THE COURT:    I don't really understand because the

     2     issue is all documents concerning Malcolm Maddox's promotions,

     3     reassignments, disciplinary history, basis for any reprimand or

     4     discipline.    Are you saying that you need do --

     5                MR. DAVIS:    Your Honor, let me explain.        So we've

     6     given over his personnel file.        We've given over his contract.

     7     We've given over the material that would be ordinarily stored

     8     in the course of business.       That was not sufficient.       Because

     9     we are already going to do this additional search in RFP 30, I

    10     told him that we'll look for it in the four managers there who

    11     are Murri, Fernandez and the other two I'm blanking out on now,

    12     but we're going to do that, the e-mail search for anything in

    13     addition, but we've already turned over his personal file which

    14     would include disciplinary history.         We've turned --

    15                THE COURT:    Are you saying, Mr. Hanna, that there

    16     would be e-mails with reassignments, disciplinary history,

    17     basis for reprimand or discipline that are not included in the

    18     personnel file?

    19                MR. HANNA:    They -- if you look at their first

    20     amended response --

    21                THE COURT:    Okay, so can you answer the question?

    22                MR. HANNA:    Yes, there's e-mails and other documents,

    23     Judge.

    24                THE COURT:    Okay, so and other documents?        I thought

    25     this was e-mails?
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2016 Filed 12/10/18 Page 131 of 138
                                                                                    131


     1                MR. HANNA:    No, it's not.     My request was not limited

     2     to e-mails and his response was not limited to e-mails.             If you

     3     go to the -- here's what I e-mailed him with respect to this

     4     conferral.    I said hi, Tom, I hope you are doing well, here are

     5     the requests.     With respect to 42, in the spirit of compromise,

     6     plaintiff is willing to limit the search to electronic

     7     correspondence sent to or received by the custodians referenced

     8     in RFP 30 so limited to those custodians and, two, documents so

     9     it's not just e-mails, documents defendants stores in the

    10     regular course of business that would contain documents

    11     concerning referencing Maddox's promotions, reassignments,

    12     disciplinary history and basis for any reprimand or discipline.

    13                THE COURT:    So Mr. Davis, are you saying that they

    14     are -- I guess I thought that Mr. Davis was saying he's given

    15     all those documents except that something might be included in

    16     e-mail.

    17                MR. DAVIS:    I mean, it sounds like we're getting a

    18     meeting of the minds, but that's what I'm still agreeing to do,

    19     your Honor.     We've turned over the personnel, the official

    20     files have been produced.

    21                THE COURT:    Are you saying that you've turned over

    22     every document that's responsive to 42 except that there might

    23     be some additional documents and e-mails?

    24                MR. DAVIS:    That's -- yes, that's what I -- that's my

    25     standing, your Honor.      I'll reconfirm that, but that's my
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2017 Filed 12/10/18 Page 132 of 138
                                                                                    132


     1     understanding and the e-mail part is what's the hang-up here.

     2                MR. HANNA:    That's not what is indicated in their

     3     amended response.

     4                MR. DAVIS:    Your Honor, then we --

     5                MR. HANNA:    It says is by way of further

     6     clarification as requested in plaintiff's counsel's letter,

     7     defendants states as follows, this request is grossly overbroad

     8     and contains no limitation as to custodian or to document that

     9     would conceivably calculated to lead to discovery of relevant

    10     information.    For example, all documents concerning referencing

    11     Malcolm Maddox's reassignment could conceivably be understood

    12     to include any e-mail or piece of paper that defendant's, on

    13     defendant's premises at that merely mentions the fact that

    14     Maddox became an anchor on Channel Seven, something that could

    15     conceivably be in the hands of any station employee who would

    16     receive notification of such general station-related

    17     information.    The overbreadth means the defendant cannot

    18     reasonably identify whether documents responsive to this

    19     request exists without performing the unduly burdensome and

    20     inappropriate search.      So my conferral was okay, fine, do it in

    21     and where it would, you know, regularly be stored, I'm not

    22     talking about the hypothetical paper airplane that has this

    23     information.

    24                MR. DAVIS:    Yeah and that's --

    25                THE COURT:    You know, I guess I see that the problem,
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2018 Filed 12/10/18 Page 133 of 138
                                                                                    133


     1     Mr. Hanna, is that if Mr. Maddox received an e-mail saying

     2     congratulations on your promotion, then that's referencing a

     3     promotion and so, you know, this is a situation where sometimes

     4     the, the better approach is all documents sufficient to show,

     5     you know, Malcolm Maddox's promotions, reassignments,

     6     disciplinary history, basis for any remand or discipline, not

     7     every e-mail that references so you're moving to, you know, the

     8     5:00 show.

     9                MR. HANNA:    Well, the problem is, Judge, their

    10     position is even though he went from one position to the main

    11     morning anchor, that that wasn't a promotion, they didn't

    12     promote him despite the fact that his later contracts confirmed

    13     that he got paid hundreds of thousands of dollars more, so

    14     their position is we never even promoted him so that's why I

    15     kind of have to go a little farther to prove that --

    16                THE COURT:    Yeah, but you want to go so far that it

    17     could be literally an e-mail from a co-worker saying

    18     congratulations on your promotion.

    19                MR. HANNA:    Yeah, I would think that as manager --

    20                THE COURT:    So and it doesn't seem like, how long was

    21     he employed there?

    22                MR. HANNA:    As far as that goes, Judge, we're happy

    23     to limit that temporal scope to 2015, just 2015.

    24                THE COURT:    So 2015, that would be covered in then

    25     the e-mail search.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2019 Filed 12/10/18 Page 134 of 138
                                                                                    134


     1                MR. HANNA:    If it's e-mail.      I mean, if there's some

     2     kind of other documents that they have that they and then

     3     because they --

     4                THE COURT:    But I asked Mr. Davis and he said they

     5     turned over everything and the only other, the only outstanding

     6     documents would be the e-mails.

     7                MR. HANNA:    They said they haven't turned it over.

     8     They said it would be too hard to look.

     9                THE COURT:    Mr. Davis told me that and I asked him

    10     that question.     He said he's turned over every document and the

    11     only other documents that might be out there are things that

    12     were within the e-mail, so based upon the, the instruction to

    13     meet and confer with the Malcolm Maddox e-mail search words

    14     that you suggested and it would appear to me to capture any

    15     promotions that occurred after Ms. Edwards made her complaint.

    16                MR. HANNA:    No, the e-mail searches don't say the

    17     word promotion at all.

    18                THE COURT:    Well, you can add promotion.

    19                MR. HANNA:    I mean --

    20                THE COURT:    But I asked Mr. Davis directly.         He said

    21     the only thing that hadn't been turned over was anything within

    22     the e-mails.

    23                MR. DAVIS:    Right, I mean and, yeah, so just so

    24     obviously the first request was very, very, was overly-broad

    25     for reasons we've stated and my understanding based on e-mails
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2020 Filed 12/10/18 Page 135 of 138
                                                                                    135


     1     back and forth to Mr. Hanna is what I stated to the Court.

     2     Once he's limited it to documents that are in the ordinary

     3     course, then of course it was going to get turned over.             He has

     4     Maddox's contracts.      He has the employment file.        He has all

     5     that stuff so once he's limited to the ordinary course, all

     6     that's left is the e-mails.

     7                THE COURT:    All right.     I have the young man sitting

     8     in the back of the courtroom was supposed to be interviewed at

     9     4:00 p.m., so if there is nothing else, I'm going to say that

    10     the 42 will be included in the meet and confer over the scope

    11     of the e-mails.

    12                MR. HANNA:    Thank you, Judge.

    13                THE COURT:    How long do you think you need to file

    14     the supplemental brief regarding the attorney/client privilege?

    15                MR. DAVIS:    Your Honor, I have a summary judgment

    16     brief that's due Tuesday.       If I could have by Friday of next

    17     week if that's possible, that would be helpful.

    18                THE COURT:    Mr. Hanna, does that work for you?

    19                MR. HANNA:    Judge, the big problem we have in this

    20     case is they haven't -- we haven't been able to conduct any

    21     depositions yet except for two so far because they've withheld

    22     all contact information and we've got to get going on

    23     discovery, so I can't --

    24                THE COURT:    I'm talking about the attorney/client

    25     privilege stuff and so he's asking for a week and-a-half.
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2021 Filed 12/10/18 Page 136 of 138
                                                                                    136


     1                MR. HANNA:    A week and-a-half, I mean, I think that's

     2     a little excessive, but it's up to the Court at this point and

     3     what is the schedule?      They're going to file and then we'll

     4     file it a couple days later or how's this going to work?

     5                MR. DAVIS:    Simultaneously --

     6                THE COURT:    No, you're going to each file because I

     7     don't need and I don't want responses, I don't want

     8     sur-replies, I don't want any of that.          I just want your briefs

     9     dealing with the discrete and nuanced attorney/client

    10     privilege, five pages each on Friday is the day after, so

    11     that's the 23rd.

    12                MR. HANNA:    Just, Judge, for the record can you

    13     reiterate the exact points you want in the briefs so we keep it

    14     focused on that?

    15                THE COURT:    No, I -- seriously, I need to -- I'm

    16     supposed to -- I don't even know what his schedule is.             I don't

    17     even know if he has a flight out.

    18                MR. HANNA:    I apologize, Judge.

    19                THE COURT:    And we've been on the Bench literally

    20     since, you know, 1:45 and so this is a marathon and so I hope

    21     that you captured it.      I reiterated more than once what I

    22     needed regarding the attorney/client privilege to the extent

    23     that it incorporates interviews of employees, you said that the

    24     impressions of attorneys were discoverable, whether it

    25     incorporates the human resources and that investigation and
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2022 Filed 12/10/18 Page 137 of 138
                                                                                    137


     1     I -- and, umm, then you also said that Sonja and I know it's

     2     Sonja and so when you said her name, you know, it didn't

     3     register at first.      Was it Ludnick?

     4                MS. HARDY:    Lengnick.

     5                THE COURT:    Lengnick.    Whether Sonja Lengnick,

     6     whether she's a witness now, the things that you said, the

     7     things that they said regarding, you know, whether or not the

     8     attorney/client privilege covered those matters.

     9                MR. HANNA:    Thank you, Judge.

    10                THE COURT:    Okay.

    11                MR. DAVIS:    Thank you, your Honor.

    12                MS. HARDY:    Thank you for your time.

    13                THE COURT:    All right, thank you.       All rise.    Court

    14     is in recess.

    15                (Hearing concluded at 5:25 p.m.)

    16                                  --     ---     --

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:18-cv-10735-PDB-EAS ECF No. 60, PageID.2023 Filed 12/10/18 Page 138 of 138
                                                                                    138


     1                              C E R T I F I C A T E

     2

     3

     4

     5

     6

     7                 I, David B. Yarbrough, Official Court Reporter, do

     8     hereby certify that the foregoing pages comprise a true and

     9     accurate transcript of the digital voice recording of the

    10     proceedings had in this matter on Tuesday, November 13th, 2018.

    11

    12

    13

    14

    15     12/7/2018                      /s/ David B. Yarbrough

    16     Date                           David B. Yarbrough,
                                          (CSR, RPR, FCRR, RMR)
    17                                    231 W. Lafayette Blvd.
                                          Detroit, MI 48226
    18

    19

    20

    21

    22

    23

    24

    25
